Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (together with the exhibits attached hereto, this
“Agreement”) is made as of July 31, 2014 between PNC BANK, NATIONAL ASSOCIATION,
a national banking association, having an office at One North Franklin Street,
Suite 2150, Chicago, Illinois 60606 (“Lender”) and IREIT WEST BEND MAIN, L.L.C.,
a Delaware limited liability company (“Borrower”), having an office at 2901
Butterfield Road, Oak Brook, Illinois 60523. All terms as used in this Agreement
shall, unless otherwise defined in the recitals or the main body of this
Agreement, have the meanings given to such terms in Exhibit A attached hereto.

R E C I T A L S:

A. Borrower is or shall be the owner of a retail parcel improved with a shopping
center containing approximately 76,626 square feet of non-ground leased space
and approximately 4020 square feet of ground leased space located at 1605, 1629,
1721, 1733, 1739 and 1801 South Main Street, West Bend, Wisconsin which is
commonly known as The Pick ‘n Save Center and is more particularly described in
Exhibit B attached hereto (all of the foregoing, collectively, the “Property”).
The ground leased space contained at the Property is wholly leased to a single
Tenant to wit, PNC Bank, National Association and the street address of such
space is 1801 South Main Street, West Bend, Wisconsin.

B. The Property may be improved with the New Construction Building and/or the
Rebuild Construction Building (as such terms are defined in Section 3.1(ii)
hereof) if the Seller so elects to construct any or both of such New Buildings
in order to receive the Seller Earnout (as such term is defined in Section 1.16
hereof).

C. At the request of Borrower, subject to the terms and conditions hereof,
Lender has agreed to make a loan to Borrower in the principal amount equal to
the least of: (i) Fifty Percent (50%) of the “as is” appraised value of the
Property as determined by Lender; (ii) Fifty Percent (50%) of the total
acquisition cost paid by Borrower to purchase the Property; (iii) an amount as
determined by Lender which satisfies the Pre-Closing Debt Service Coverage Ratio
Requirement (as such term is defined in Section 4.1(k) hereof); or (iv) ELEVEN
MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($11,650,000.00) (“Loan”),
which is being extended to finance Borrower’s acquisition of the Property. The
Loan is not a revolving loan. Loan amounts repaid may not be re-borrowed.

1

 

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the other Loan Documents and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower hereby covenants and agrees as follows:

ARTICLE I 

LOAN PROVISIONS

 

Section 1.1          Loan. Subject to the terms and conditions set forth herein,
Lender has agreed to make the Loan to Borrower in the principal amount of ELEVEN
MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($11,650,000.00), the
proceeds of which shall be used to finance Borrower’s acquisition of the
Property.

Section 1.2          Term of Loan. On the Maturity Date, the entire Debt, if not
sooner paid or payable, shall become due and payable in full.

Section 1.3          Disbursement and Prepayment.

(a)             Loan Funding. Subject to the terms and conditions set forth in
this Agreement, proceeds of the Loan in an amount of NINE MILLION FIVE HUNDRED
SIXTY-ONE THOUSAND TWO HUNDRED EIGHTY AND NO/100 DOLLARS ($9,561,280.00) shall
be funded on the Closing Date. The Earnout Proceeds shall be disbursed in
accordance with Section 1.16 herein.

(b)            Prepayment. The indebtedness evidenced by the Note may be prepaid
in whole or in part, at any time as set forth in the Note, subject, however, to
any Interest Rate Agreements and any payments due thereunder and to payment of
any break funding indemnification amounts owing pursuant to Section 1.7 below.
Any amounts prepaid on the indebtedness evidenced by the Note may not be
reborrowed.

Section 1.4          Interest Rates.

(a)             Except as provided in Section 1.5, interest on the Loan shall
accrue at a fluctuating rate per annum equal to the sum of: (i) LIBOR in effect
on each Reset Date plus (ii) one hundred sixty basis points (1.60%). LIBOR shall
be adjusted on and as of: (i) each Reset Date, and (ii) the effective date of
any change in the LIBOR Reserve Percentage. The Lender shall give prompt notice
to the Borrower of LIBOR as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error;

2

 

 

(b)            Notwithstanding anything to the contrary or inconsistent herein,
in the event Lender determines (which determination shall be final and
conclusive) that LIBOR is not available as a result of the conditions contained
in Section 1.5 herein, interest on the Loan shall accrue at a fluctuating rate
per annum equal to the sum of: (i) the Base Rate; plus (ii) sixty basis points
(0.60%) as provided in Sections 1.5(a) and 1.5(b) hereof. If and when the Prime
Rate changes, the rate of interest with respect to any amounts hereunder to
which the Base Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change; and

(c)             From and after such time as an Event of Default occurs under
this Agreement or any of the Loan Documents, or if the Loan is not paid in full
on or prior to the Maturity Date, the unpaid balance outstanding under the Loan
shall bear interest at an interest rate equal to the applicable interest rate,
plus five percent (5%) (“Default Rate”).

Section 1.5          LIBOR.

(a)             Unavailability of Deposits or Inability to Ascertain LIBOR. If
the Lender determines in its reasonable discretion (which determination shall be
final and conclusive) that, by reason of circumstances affecting the eurodollar
market generally, deposits in dollars (in the applicable amounts) are not being
offered to banks in the eurodollar market for the selected term, or adequate
means do not exist for ascertaining LIBOR, then Lender shall give notice thereof
to the Borrower. Thereafter, until Lender notifies the Borrower that the
circumstances giving rise to such suspension no longer exist: (a) the
availability of LIBOR shall be suspended; and (b) the interest rate for all
amounts outstanding under the Loan shall be converted on the next succeeding
Reset Date to the Interest Rate as provided in Section 1.4(b).

(b)             Change in Applicable Laws, Regulations, Etc. In addition, if,
after the date of this Agreement, the Lender shall determine in Lender’s sole
but reasonable discretion (which determination shall be final and conclusive)
that any enactment, promulgation or adoption of or any change in any applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for the Lender to make or maintain or fund loans based on
LIBOR, the Lender shall notify the Borrower. Upon receipt of such notice, until
the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer apply: (a) the availability of LIBOR shall be suspended,
and (b) the interest rate on all amounts outstanding under the Loan shall be
converted to the Interest Rate as provided in Section 1.4(b) either (i) on the
next succeeding Reset Date if the Lender may lawfully continue to maintain or
fund loans based on LIBOR to such day, or (ii) immediately if the Lender may not
lawfully continue to maintain or fund loans based on LIBOR. 

3

 



Section 1.6          Increased Costs; Yield Protection. The Borrower shall pay
to the Lender within ten (10) Business Days after written demand therefor,
together with the written evidence of the justification therefor, all direct
costs incurred, any losses suffered or payments made by Lender by reason of any
Change in Law (as hereinafter defined) imposing any reserve, deposit, allocation
of capital, tax or similar requirement (including without limitation, Regulation
D of the Board of Governors of the Federal Reserve System) on the Lender, its
holding company or any of their respective assets in connection with any amounts
outstanding on the Loan. “Change in Law” means the occurrence, after the date of
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any governmental authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any governmental authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basle
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

Section 1.7          Break Funding Indemnification. The Borrower agrees to
indemnify the Lender against any liabilities, losses or expenses including,
without limitation, loss of margin, any loss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any loss or expense
incurred in connection with funds acquired to effect, fund or maintain any
amounts hereunder (or any part thereof) bearing interest at LIBOR which the
Lender sustains or incurs as a consequence of either (i) the Borrower’s failure
to make a payment on the due date thereof, (ii) the Borrower’s revocation
(expressly, by later inconsistent notices or otherwise) in whole or in part of
any notice given to Lender to request, convert, renew or prepay any amounts
bearing interest at LIBOR; or (iii) the Borrower’s payment or prepayment
(whether voluntary, after acceleration of the maturity of the Debt or otherwise)
or conversion of any advance bearing interest at LIBOR on a day other than the
regularly scheduled due date therefor. A notice as to any amounts payable
pursuant to this paragraph given to the Borrower by the Lender shall, in the
absence of manifest error, be conclusive and shall be payable upon demand. The
Borrower’s indemnification obligations hereunder shall survive the payment in
full of all amounts payable hereunder.

Section 1.8          Computation of Interest. Interest accruing on the unpaid
principal balance of the Loan shall be computed based on the actual number of
days that principal is outstanding over a year consisting of three hundred sixty
(360) days. In no event will the rate of interest hereunder exceed the maximum
rate allowed by law.

4

 

 

The Interest Rates described in Section 1.4 of this Agreement reference nominal
interest rates described as an annual or per annum rate of interest.
Notwithstanding, interest on the Loan shall be computed and charged by Lender
using a banking convention sometimes referred to as “bank interest” and which
provides for interest calculated on the basis of a 360 day year.

Using this method of interest rate computation, Lender divides the nominal
interest rate by 360 to produce a daily interest factor which is then applied to
the outstanding principal balance for the actual number of days outstanding.
This has the effect of increasing the effective interest rate over a calendar
year by a factor of 1/72, or 1.01389.

Borrower hereby acknowledges that it understands the difference between these
methods and the effect on the interest Borrower will be obligated to pay to
Lender hereunder; that Borrower is entering into a business transaction with
Lender as an informed borrower; and, that Borrower has been represented and
advised by its own legal counsel.

Section 1.9          Principal and Interest Payments.

(a)             Commencing on September 1, 2014 and continuing on each
succeeding Reset Date thereafter through and including the month in which the
Maturity Date occurs, Borrower shall make monthly payments of interest only on
the outstanding principal balance of the Loan computed at the applicable
interest rates as set forth in Section 1.4; and

(b)            A final payment of the entire Debt shall be due and payable on
the Maturity Date.

If any payment under this Agreement shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest in connection
with such payment. The Borrower hereby authorizes the Lender to charge the
Borrower’s deposit account at the Lender for any payment when due hereunder.

Section 1.10       Late Charge. Borrower further agrees to pay a “Late Charge”
of five percent (5%) of any payments due hereunder if such amount is paid more
than ten (10) days after the due date thereof, to cover the extra expense
involved in handling delinquent payments. This provision shall not be deemed to
excuse a late payment or be deemed a waiver of any other rights Lender may have,
including the right to declare the entire principal and interest due on the Note
immediately due and payable. The final payment of the entire Debt due and
payable on the Maturity Date shall not be subject to the Late Charge under this
Section 1.10.

Section 1.11       Payments. All payments of principal and interest on the Loan
and all payments of any other fees and costs due hereunder shall be made in
immediately available funds. All such payments shall be made to Lender at the
address specified in Section 8.8, not later than 2:00 P.M., Chicago time, on the
date due, and funds received after that hour shall be deemed to have been
received by Lender on the next Business Day.

5

 

 

Section 1.12       Loan Fees. Borrower shall pay to Lender a non-refundable loan
commitment fee for the Loan in the amount of FORTY THOUSAND SEVEN HUNDRED
SEVENTY-FIVE AND NO/100 DOLLARS ($40,775.00) (“Loan Commitment Fee”). On or
before the Closing Date, Borrower shall pay Lender the unpaid balance of the
Loan Commitment Fee. In the event Borrower exercises the First Extension Option,
Borrower shall pay Lender a non-refundable fee for the First Extension Option in
the amount equal to 0.10% of the outstanding principal balance of the Loan on
the Initial Maturity Date (“First Extension Option Fee”). In the event Borrower
exercises the Second Extension Option, Borrower shall pay Lender a
non-refundable fee for the Second Extension Option in the amount equal to 0.10%
of the outstanding principal balance of the Loan on the First Extended Maturity
Date (“Second Extension Option Fee”). The Loan Fee shall be deemed fully earned
on the Closing Date and the First Extension Option Fee shall be deemed fully
earned on the Initial Maturity Date and the Second Extension Option Fee shall be
deemed fully earned on the First Extended Maturity Date. The Loan Fee, the First
Extension Option Fee and the Second Extension Option Fee shall not be refundable
for any reason.

Section 1.13       Application of Payments. Prior to the occurrence of an Event
of Default, all payments and prepayments on account of the Loan shall be applied
as follows: (i) first, to fees, expenses, costs and other similar amounts then
due and payable to Lender, including without limitation, any late charges; (ii)
second, to accrued and unpaid interest on the principal balance of the Note;
(iii) third, to the payment of principal due in the month in which the payment
or prepayment is made, if any; (iv) fourth, to any escrows, impounds or other
amounts which may then be due and payable under the Loan Documents; (v) fifth,
to any other amount then due Lender hereunder or under any of the Loan
Documents; and (vi) last, to the unpaid principal balance of the Note. Any
prepayment shall not extend or postpone the due date or reduce the amount of any
subsequent monthly payment of principal or interest due hereunder. After an
Event of Default has occurred and is continuing, payments may be applied to
amounts owed hereunder and under the Note and other Loan Documents in such order
as Lender shall determine, in its sole discretion.

Notwithstanding anything to the contrary contained herein, no Swap Obligations
of any Non-Qualifying Party shall be paid with amounts received from such
Non-Qualifying Party under its Guaranty (including sums received as a result of
the exercise of remedies with respect to such Guaranty) or from the proceeds of
such Non-Qualifying Party’s Collateral if such Swap Obligations would constitute
Excluded Hedge Liabilities, provided, however, that to the extent possible
appropriate adjustments shall be made with respect to payments and/or the
proceeds of Collateral from other Borrowers and/or Guarantors that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth herein.

6

 

 

Section 1.14       Extension Options.

(a)             Borrower will have a one (1) time option to extend (the “First
Extension Option”) the Initial Maturity Date to the First Extended Maturity
Date, if (and only if) each of the following conditions (collectively, the
“First Extension Conditions”) have been satisfied within the applicable time
periods:

(i)              Borrower shall have delivered to Lender written notice (the
“First Extension Notice”) of Borrower’s decision to extend the Initial Maturity
Date pursuant to this Section 1.14(a) no earlier than one hundred twenty (120)
days and no less than sixty (60) days prior to the Initial Maturity Date. The
First Extension Notice, upon its delivery to Lender, shall be irrevocable
subject to and provided the First Extension Update Appraisal Requirement (as
hereinafter defined) is satisfied; and

(ii)            At the time Borrower gives the First Extension Notice and on the
Initial Maturity Date, no Event of Default shall exist as certified by Borrower
to Lender in a Certificate of No Event of Default to be executed by Borrower in
favor of Lender dated and delivered to Lender as of the Initial Maturity Date;
and

(iii)          On or before the Initial Maturity Date, Borrower shall have paid
or provided Lender sufficient funds for the payment of all Loan Expenses
incurred by Lender in connection with the First Extension Option including,
without limitation, the First Extension Option Fee and the cost of the First
Extension Update Appraisal; and

(iv)          Upon receipt of the First Extension Notice, Lender shall order a
current appraisal of the Property at Borrower’s expense (the “First Extension
Update Appraisal”). It is a condition precedent to Borrower’s exercise of the
First Extension Option that the then outstanding principal balance of the Loan
on the date of the First Extension Notice shall not exceed Fifty Percent (50%)
of the “as is” appraised value of the Property as reasonably determined by
Lender (the “First Extension Update Appraisal Requirement”). In the event that
the First Extension Update Appraisal Requirement is not satisfied, Borrower may
pay a principal payment on the Loan on or before the Initial Maturity Date in
such amount as determined by Lender so that the outstanding principal balance of
the Loan as of the Initial Maturity Date shall not exceed Fifty Percent (50%) of
the “as is” appraised value of the Property as reasonably determined by Lender;
and

7

 

 

(v)            Concurrently with the First Extension Notice, Borrower shall have
delivered to Lender a duly completed Borrower’s Covenant Compliance Certificate
certified as true and correct by an appropriate officer of the Managing Member
of Borrower, containing a computation and a confirmation that the Property has a
Debt Service Coverage Ratio of not less than 1.45:1.00, as of the date of the
First Extension Notice, together with such supporting documentation necessary
for Lender to determine such compliance. In the event that the foregoing Debt
Service Coverage Ratio is not satisfied, Borrower may pay a principal payment on
the Loan on or before the Initial Maturity Date in such amount as determined by
Lender that is necessary for the Property to meet the foregoing Debt Service
Coverage Ratio; and

(vi)          Each representation and warranty made in the Loan Documents by a
Loan Party shall continue to be true and correct in all material respects as if
remade on the Initial Maturity Date; and

(vii)        On or before the Initial Maturity Date, each Loan Party shall have
delivered to Lender its most current financial statements certified by an
appropriate officer of the Managing Member of Borrower for Borrower and by an
appropriate officer of Guarantor for Guarantor showing no Material Adverse
Change and a certification from such Loan Party that since the date of such
statements there has been no Material Adverse Change; and

(viii)      On or before the Initial Maturity Date, each Loan Party shall have
delivered such documents reasonably required by Lender in connection with the
First Extension Option, including, without limitation, a reaffirmation of the
Guaranty (on a form acceptable to Lender).

In the event that any of the foregoing First Extension Conditions is not
satisfied strictly in accordance with the terms hereof or waived by Lender in
writing, the First Extension Option shall be null and void, and the Loan shall
mature on the Initial Maturity Date.

(b)            Second Extension Option. If the Initial Maturity Date has been
extended to the First Extended Maturity Date, Borrower will have a one (1) time
option to extend (“Second Extension Option”) the First Extended Maturity Date to
the Second Extended Maturity Date, if (and only if) each of the following
conditions (collectively, the “Second Extension Conditions”) have been satisfied
within the applicable time periods:

(i)              Borrower shall have delivered to Lender written notice (“Second
Extension Notice”) of Borrower’s decision to extend the First Extended Maturity
Date pursuant to this Section 1.14(b) no earlier than one hundred twenty (120)
days and no later than sixty (60) days prior to the First Extended Maturity
Date. The Second Extension Notice, upon its delivery to Lender, shall be
irrevocable; and

8

 

 

(ii)            At the time Borrower gives the Second Extension Notice and on
the First Extended Maturity Date, no Event of Default shall exist as certified
by Borrower to Lender in a Certificate of No Event of Default to be executed by
Borrower in favor of Lender dated and delivered to Lender as of the First
Extended Maturity Date; and

(iii)          On or before the First Extended Maturity Date, Borrower shall
have paid all Loan Expenses incurred by Lender in connection with the Second
Extension Option including, without limitation, the Second Option Extension Fee;
and

(iv)          Concurrently with the Second Extension Notice, Borrower shall have
delivered to Lender a duly completed Borrower’s Covenant Compliance Certificate
certified as true and correct by an appropriate officer of the Managing Member
of Borrower, containing a computation and a confirmation that the Property has a
Debt Service Coverage Ratio of not less than 1.45:1.00, as of the date of the
Second Extension Notice, together with such supporting documentation necessary
for Lender to determine such compliance. In the event that the foregoing Debt
Service Coverage Ratio is not satisfied, Borrower may pay a principal payment on
the Loan on or before the First Extended Maturity Date in such amount as
determined by Lender that is necessary for the Property to meet the foregoing
Debt Service Coverage Ratio; and

(v)            Each representation and warranty made in the Loan Documents by a
Loan Party shall continue to be true and correct in all material respects as if
remade on the First Extended Maturity Date; and

(vi)          On or before the First Extended Maturity Date, each Loan Party
shall have delivered to Lender its most current financial statements certified
by an appropriate officer of the Managing Member of Borrower for Borrower and by
an appropriate officer of Guarantor for Guarantor showing no Material Adverse
Change and a certification from such Loan Party that since the date of such
statements there has been no Material Adverse Change; and

(vii)        On or before the First Extended Maturity Date, each Loan Party
shall have delivered such documents reasonably required by Lender in connection
with the Second Extension Option, including, without limitation, a reaffirmation
of the Guaranty (on a form acceptable to Lender).

In the event that any of the foregoing Second Extension Conditions is not
satisfied strictly in accordance with the terms hereof or waived by Lender in
writing, the Second Extension Option shall be null and void, and the Loan shall
mature on the First Extended Maturity Date.

9

 

 

Section 1.15       Interest Rate Protection Products. Borrower shall afford
Lender a right of first opportunity to provide all Interest Rate Protection
Products but shall not be required to purchase such Interest Rate Protection
Products from Lender. If Borrower purchases an Interest Rate Protection Product
from Lender or any Affiliate of Lender, Borrower shall enter into the customary
ISDA (International Swap Dealer’s Association) form of agreement with schedules
to be mutually agreed upon between the parties (“Interest Rate Agreement”)
relating to such Interest Rate Protection Product. Any indebtedness incurred
pursuant to an Interest Rate Agreement entered into by Borrower with either
Lender or any Affiliate of Lender, shall constitute indebtedness secured by the
Mortgage and the other Loan Documents to the same extent and effect as if the
terms and provisions of such Interest Rate Agreement were set forth herein,
whether or not the aggregate of such indebtedness, together with the
disbursements made by Lender of the proceeds of the Loan, shall exceed the face
amount of the Note. Borrower hereby collaterally assigns to Lender any and all
Interest Rate Protection Products purchased or to be purchased by Borrower in
connection with the Loan, as additional security for the Loan, and agrees to
provide Lender with any additional documentation requested by Lender in order to
confirm or perfect such security interest during the term of the Loan. If
Borrower obtains an Interest Rate Protection Product from a party other than
Lender, Borrower shall deliver to Lender such third party’s consent to such
collateral assignment. No Interest Rate Protection Product purchased from a
third party may be secured by the Property or an interest in Borrower.

Section 1.16       Disbursement of Earnout Proceeds. Provided no Event of
Default exists, up to a maximum of TWO MILLION EIGHTY-EIGHT THOUSAND SEVEN
HUNDRED TWENTY AND NO/100 DOLLARS ($2,088,720.00) (“Earnout Proceeds”) of the
proceeds of the Loan shall be disbursed in accordance with this Section 1.16.
The Earnout Proceeds shall be disbursed by Lender to pay fifty percent (50%) of
the first $4,177,440.00 “earnout dollars” due Seller only up to but not
exceeding $2,088,720.00 on each new fully executed Lease for the Vacant Space
(as hereinafter defined) (“Earnout Lease”) procured by Seller pursuant to
Section 1.5 of the Purchase Agreement and Section 2 of the Post Closing and
Indemnity Agreement (“Seller Earnout”). The Seller Earnout and the Earnout
Proceeds shall apply only to the vacant space as of the Closing Date not to
exceed 16,836 square feet which consists of 6,154 square feet of vacant space
currently existing as of the date of the Purchase Agreement and shown on Exhibit
I of the Purchase Agreement (the “Constructed Vacant Space”) and 10,682 square
feet of vacant space located in a building which may be constructed by Seller
after the Closing if Seller so elects in order to be able to receive the Seller
Earnout (as defined under the Purchase Agreement) (the “Unbuilt Vacant Space”)
(the Constructed Vacant Space and the Unbuilt Vacant Space shall be collectively
referred to herein as the “Vacant Space”). Notwithstanding anything contained
herein to the contrary, the maximum amount of the Earnout Proceeds which Lender
shall disburse under the terms of this Section 1.16 with respect to the
Constructed Vacant Space shall not exceed FOUR HUNDRED FIFTY-THREE THOUSAND
SEVEN HUNDRED TWENTY AND NO/100 DOLLARS ($453,720.00). Notwithstanding anything
contained herein to the contrary, Lender shall not disburse any portion of the
Seller Earnout for the New Construction Building (as such term is defined in
Section 3.1(ii)) unless either: (a) the Constructed Vacant Space is one hundred
percent (100%) leased or (b) if the Constructed Vacant Space is not one hundred
percent (100%) leased, Borrower complies with the New Construction

10

 

 

Building Update Appraisal Requirement as provided in the following paragraph.
The Borrower shall be responsible for funding fifty percent (50%) of the first
$4,177,440.00 of the Seller Earnout dollars and one hundred percent (100%) of
all remaining Seller Earnout dollars due to the Seller in excess of
$4,177,440.00 (collectively, the “Borrower Earnout Payment”). The Guarantor
shall also be responsible for the Borrower Earnout Payment when due by Borrower
to Seller under Section 1.5 of the Purchase Agreement, Section 2 of the Post
Closing and Indemnity Agreement and Section 3 of the Earnout Purchase Price
Escrow Agreement (as to the Unbuilt Vacant Space only) pursuant to the Guaranty
if Borrower fails to timely make such payment. Each advance of the Earnout
Proceeds shall be calculated by dividing the total base rent (net of any
concessions) due during the first year of the Earnout Lease by 7.5910%. For
example, if the Earnout Lease is for 5,000 square feet and the base rent is
twenty dollars ($20.00) per foot, the total Seller Earnout will be $1,317,349.49
($100,000 ÷ 7.5910%). Lender will advance $658,674.74 ($1,317,349.49 x 50%) and
Borrower will fund $658,674.74 ($1,317,349.49 x 50%). No Earnout Proceeds shall
be disbursed if all of the following conditions precedent have not been
satisfied: (i) the Earnout Lease for the Vacant Space (unless it is a Small
Space Lease) is approved by Lender pursuant to Section 5.13 herein; (ii) the
rent due under the Earnout Lease must be at a minimum equal to the pro forma
rent figures provided by Borrower to Lender for the subject vacant space as set
forth in Schedule 1.16 to this Agreement; (iii) the Earnout Lease must comply
with the Leasing Parameters contained in Exhibit B to the Post Closing and
Indemnity Agreement including, without limitation, to be for an original term of
not less than five (5) years; (iv) the Earnout Lease is fully executed and a
copy has been delivered to Lender; (v) the subject tenant has taken occupancy of
the leased premises under the subject Earnout Lease and is paying the full rent
as due under the Earnout Lease; (vi) the subject tenant has provided Lender with
an Estoppel Certificate and if the subject Tenant’s Lease shall be in excess of
5,000 square feet or will be of record, a Subordination, Nondisturbance and
Attornment Agreement acceptable to Lender; (vii) Lender shall have received a
title “date down” and pending disbursement endorsements and, if the Earnout
Proceeds are being disbursed for a New Building, then Lender shall also receive
an Interim Mechanic’s Lien Endorsement (Revised 2010) and the Title Date Down
Endorsement No. 7 in the form attached hereto as Schedule 1.16, to the Lender’s
Title Insurance Policy obtained at Borrower’s expense extending the coverage to
include the date and amount of the advance for the Earnout Proceeds and such
date down endorsement shall show no exceptions to title other than the Permitted
Exceptions; and (viii) Lender has received confirmation acceptable to Lender
indicating that the Borrower and/or Guarantor has funded Borrower’s equity share
of the Seller Earnout which has been guaranteed by Guarantor. Borrower shall
only be permitted to receive Earnout Proceeds for the first thirty (30) months
following the Closing Date and Lender shall have no obligation to fund any
Earnout Proceeds after the first thirty (30) months following the Closing Date.

11

 

 

If Seller advises Borrower that it elects to construct the New Construction
Building without first leasing one hundred percent (100%) of the Constructed
Vacant Space, then Borrower shall provide Lender with thirty (30) days advance
written notice thereof and a copy of any updates to the Plans and Specifications
as previously approved by Borrower for the New Construction Building pursuant to
the Construction Management Agreement and delivered to Lender. Upon receipt of
Borrower’s written notice and any updates to the Plans and Specifications for
the New Construction Building, Lender shall order a current appraisal of the
Property at Borrower’s expense (the “New Construction Building Update
Appraisal”). In addition to the conditions precedent contained in the above
paragraph, it is a condition precedent to Lender disbursing any Earnout Proceeds
for the New Construction Building in the event Seller will not first lease one
hundred percent (100%) of the Constructed Vacant Space that the then current
outstanding principal balance of the Loan as of the date of the New Construction
Building Update Appraisal shall not exceed fifty percent (50%) of the “as
completed” appraised value of the Property (which shall include the existing
Property “as is” plus the proposed New Construction Building based on the Plans
and Specifications therefore, as may be amended by any updates thereto) as
reasonably determined by Lender (the “New Construction Building Update Appraisal
Requirement”).

If Seller advises Borrower that it elects to construct the Rebuild Construction
Building (as such term is defined in Section 3.1(ii), then Borrower shall
provide Lender with thirty (30) days advance written notice thereof, shall
comply with the requirements contained in Section 5.15 hereof, and shall provide
Lender with a copy of the Plans and Specifications as approved by Borrower for
the Rebuild Construction Building pursuant to the Construction Management
Agreement. Upon receipt of Borrower’s written notice and the Plans and
Specifications for the Rebuild Construction Building, Lender shall order a
current appraisal of the Property at Borrower’s expense (the “Rebuild
Construction Building Update Appraisal”). In addition to the conditions
precedent contained in the first paragraph of this Section 1.16, it is a
condition precedent to Lender disbursing any Earnout Proceeds for the Rebuild
Construction Building that the then current outstanding principal balance of the
Loan as of the date of the Rebuild Construction Building Update Appraisal shall
not exceed fifty percent (50%) of the “as completed” appraised value of the
Property (which shall include the existing Property “as is” plus the proposed
Rebuild Construction Building based on the Plans and Specifications therefore)
as reasonably determined by Lender (the “Rebuild Construction Building Update
Appraisal Requirement”).

12

 

 

ARTICLE II
LOAN DOCUMENTS; SECURED OBLIGATIONS

Section 2.1          Loan Documents. The Obligations shall be evidenced and
secured by the Loan Documents, including the following documents, all dated as
of the date hereof:

(a)             this Agreement;

(b)            that certain Promissory Note in the principal amount of ELEVEN
MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($11,650,000.00) given by
Borrower to Lender and evidencing the Loan (together with any Amendments
thereto, the “Note”);

(c)             that certain Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing from Borrower as Trustee in favor of Lender
encumbering the Property (together with any Amendments thereto, the “Mortgage”);

(d)            that certain Assignment of Rents and Leases from Borrower in
favor of Lender encumbering the leases and rents at the Property (together with
any Amendments thereto, the “Assignment of Leases and Rents”);

(e)             the Financing Statements;

(f)             that certain Environmental Indemnity Agreement from Borrower and
the Guarantor in favor of Lender (together with any Amendments thereto, the
“Environmental Indemnity”);

(g)            that certain Guaranty of Payment, Recourse Obligations and
Completion from Guarantor in favor of Lender (together with any Amendments
thereto, the “Guaranty”);

(h)            that certain Assignment and Subordination of Management Agreement
for the Property executed by Borrower in favor of Lender (together with any
Amendments thereto, the “Assignment and Subordination of Property Management
Agreement”);

(i)              that certain Consent to Assignment and Subordination of
Management Agreement and Estoppel executed by Inland National Real Estate
Services, LLC, a Delaware limited liability company (the “Property Manager”) in
favor of Lender (together with any Amendments thereto, the “Consent to
Assignment and Subordination of Management Agreement and Estoppel”);

13

 

 

(j)              that certain Assignment and Subordination of Construction
Management Agreement and Post Closing and Indemnity Agreement regarding the
Property executed by Borrower in favor of Lender (together with any Amendments
thereto, the “Assignment and Subordination of Construction Management Agreement
and Post Closing and Indemnity Agreement”);

(k)            that certain Collateral Assignment of Purchaser’s Interest in
Escrow Agreement (Earnout Purchase Price - Pick’n Save Center) executed by
Borrower in favor of Lender and acknowledged by Chicago Title Insurance Company
as Escrow Agent (“Collateral Assignment of Purchaser’s Interest in Earnout
Purchase Price Escrow”);

(l)              that certain Consent to Assignment and Subordination of
Construction Management Agreement and Post Closing and Indemnity Agreement and
Collateral Assignment of Purchaser’s Interest in Earnout Purchase Price Escrow
and Estoppel executed by the Seller as the Construction Manager (together with
any Amendments thereto, the “Consent to Assignment and Subordination of New
Building Agreements and Estoppel”);

(m)          that certain Collateral Assignment of Purchaser’s Interest in
Escrow Agreement executed by Borrower in favor of Lender and acknowledged by
Chicago Title Insurance Company as Escrow Agent in connection with the escrow
account established by and among Borrower as Purchaser, Seller and Chicago Title
Insurance Company for certain roof repairs to the Constructed Vacant Space and
resolution of a tax reconciliation issue raised by Tenant, Randy’s Supermarkets,
Inc. in its Tenant Estoppel (“Collateral Assignment of Purchaser’s Interest in
Escrow Agreement”);

(n)            that certain Loan Disbursement Authorization and Fee Settlement
Statement for the Loan executed by Borrower in favor of Lender (together with
any Amendments thereto, the “Loan Disbursement Statement”);

(o)            that certain Delegation Letter and Supplement to Delegation
Letter – Authorization for Transaction Administration Using E-mail (PNC Forms)
to be executed by Borrower in favor of Lender; and

(p)            the Interest Rate Agreement.

14

 

  

Section 2.2          Obligations. The grants, assignments, pledges, security
interests, encumbrances and transfers made under and created pursuant to the
Loan Documents are given for the purpose of securing (i) payment of the Debt;
and (ii) the performance of all other agreements, covenants, conditions and
obligations of Borrower and each other Loan Party contained herein or in the
other Loan Documents (collectively, items (i) and (ii) are the “Obligations”).
Obligations (as well as all indebtedness evidenced and/or secured by the Loan
Documents however such indebtedness may be described or defined in the other
Loan Documents) shall include the liabilities to Lender with respect to any Swap
Obligation in connection with the Loan, however, notwithstanding anything to the
contrary contained herein and/or in any of the Loan Documents, the Obligations
(as well as all indebtedness evidenced and/or secured by the Loan Documents
however such indebtedness may be described or defined in the other Loan
Documents) shall not include any Excluded Hedge Liabilities. The foregoing
sentence is hereby incorporated by this reference into each of the Loan
Documents.

Section 2.3          Right of Set-Off. As additional security for the payment
and performance of the Obligations, Borrower hereby grants to Lender a lien upon
and a security interest in all amounts that may be owing from time to time by
Lender to Borrower in any capacity, including, but not limited to, any balance
or share belonging to Borrower and any deposit or other account of Borrower with
Lender. This lien and security interest is in addition to, and not in limitation
of, any right of set-off which Lender may have under Applicable Law.

Section 2.4          Keepwell. Each Loan Party, if it is a Qualified ECP Loan
Party, jointly and severally, hereby absolutely unconditionally and irrevocably:
(a) guarantees the prompt payment and performance of all Swap Obligations owing
by each Non-Qualifying Party (it being understood and agreed that this guarantee
is a guaranty of payment and not of collection) and (b) undertakes to provide
such funds or other support as may be needed from time to time by any
Non-Qualifying Party to honor all of such Non Qualifying Party’s obligations
under this Agreement or any Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 2.4 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2.4, or
otherwise under this Agreement or any Loan Document, voidable under applicable
law, including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 2.4 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
Loan Documents. Each Qualified ECP Loan Party intends that this Section 2.4
constitute, and this Section 2.4 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Borrower and Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the CEA.

15

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1          Representations and Warranties. The Recitals set forth
above are made a part of this Article and constitute representations and
warranties of Borrower to Lender. Borrower further represents and warrants to
Lender as follows:

(a)             Loan Closing Conditions. Borrower has fully satisfied and/or
performed each of the Loan Closing Conditions as of the Closing Date or said
Loan Closing Conditions have been waived in writing by Lender.

(b)            Loan Documents. Each of the Loan Documents is in full force and
effect.

(c)             No Event of Default. No Event of Default has occurred and, at
the Closing Date, no Event of Default will have occurred immediately upon the
funding of the Loan.

(d)            No Set-Off. The Loan Documents, and the performance of each Loan
Party’s obligations thereunder, are not subject to any right of rescission,
set-off, counterclaim or defense by any Loan Party, including the defense of
usury, nor would the exercise of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents or any remedy
provided for thereunder unenforceable, and no Loan Party has asserted any right
of rescission, set-off, counterclaim or defense with respect thereto.

(e)             Lien of Loan Documents. Each of the Loan Documents which
purports to grant or assign to Lender a Lien on any Collateral creates a valid,
enforceable Lien on such Collateral in favor of Lender subject only to the
Permitted Exceptions.

(f)             Organization; Good Standing; Formation and Organizational
Documents. Borrower is duly organized, validly existing and in good standing and
qualified to do business in the jurisdiction of its organization and the State
where the Property is located, and Borrower has all requisite power and
authority to execute, deliver and perform its obligations under each Loan
Document to which it is a party. Borrower has delivered to Lender all formation
and organizational documents of Borrower and Guarantor and all such formation
and organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

16

 

 

(g)            Due Authorization; Enforceability. Each Loan Party has taken all
necessary action to authorize the execution, delivery and performance of the
Loan Documents, and no consent, authorization or approval of any Person is
necessary to authorize any Loan Party to execute, deliver and perform its
obligations under the Loan Documents to which it is a party. Each of the Loan
Documents has been duly executed and delivered by or on behalf of each Loan
Party, and constitutes the legal, valid and binding obligations of each Loan
Party enforceable against each Loan Party in accordance with its terms.

(h)            No Conflicts. The execution, delivery and performance of the Loan
Documents by each Loan Party does not and will not (i) conflict with, result in
or cause any breach or violation under Applicable Law, (ii) conflict with or
result in a breach of any term or provision of, or constitute a default under,
any of its organizational documents or any indenture, mortgage, loan agreement
or other agreement or instrument to which any Loan Party is bound or by which
any Loan Party’s property or assets are subject, (iii) result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any of
the property or assets of each Loan Party, or (iv) result in any violation of
the provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over any Loan Party or any of
its properties or assets.

(i)              Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority or any other Person is
required in connection with the Property and the execution, delivery or
performance by each Loan Party of the Loan Documents.

(j)              No Litigation. There are no actions, suits or proceedings at
law or in equity by or before any Governmental Authority or any other Person now
pending or, to Borrower’s Knowledge, threatened against or affecting the
Property, any of the Collateral or any Loan Party other than such actions, suits
or proceedings as (A) have been disclosed to Lender in writing and (B)
individually and in the aggregate are not likely to result in a Material Adverse
Change.

(k)            No Restriction. No Loan Party is in default (after any applicable
notice and grace period) in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party which could result in a Material Adverse
Change.

(l)              Ownership Interest. The Guarantor is the owner of one hundred
percent (100%) of the membership interest in the Borrower.

17

 

 

(m)          Ownership of Properties; Liens. The Borrower is the sole owner of
all of the Collateral, free and clear of all Liens, charges and claims
(including infringement claims with respect to patents, trademarks, service
marks, copyrights and the like), other than Permitted Exceptions.

(n)            Financial Condition. Each financial statement concerning each
Loan Party and the Property provided to Lender from time to time fairly and
accurately presents, in all material respects the financial position of each
Loan Party and the Property, as the case may be, as of the date of such
financial statement.

(o)            Fraudulent Transfer; Solvency. No assets of Borrower have been
acquired through any transaction or series of transactions which could be deemed
or determined to be a fraudulent transfer or conveyance under Applicable Law.
Borrower has not entered into the Loan Documents, with the actual intent to
hinder, delay, or defraud any creditor or any other Person, and Borrower has
received reasonably equivalent value in exchange for its obligations under the
Loan Documents. Giving effect to the transactions contemplated by the Loan
Documents, the fair saleable value of Borrower’s assets exceeds Borrower’s total
Indebtedness. Borrower’s assets do not constitute unreasonably small capital to
carry out Borrower’s business as conducted or as proposed to be conducted and
Borrower has not incurred, or does not intend or believe that Borrower will
incur, Indebtedness beyond Borrower’s ability to pay such Indebtedness as it
matures (taking into account the timing and amounts to be payable on or in
respect of its obligations).

(p)            No Bankruptcy Filing. No Loan Party is a debtor in any
outstanding action or proceeding pursuant to any Bankruptcy Law and no Loan
Party is (i) contemplating either the filing of a petition under any Bankruptcy
Law or the liquidation of all or any portion of its assets or property or (ii)
aware that any other Person is contemplating the filing against Borrower or
Guarantor of a petition under any Bankruptcy Law.

(q)            Title. As of the Closing Date, Borrower shall have good and
marketable fee simple title to the Property, free and clear of all liens,
encumbrances and charges whatsoever other than Permitted Exceptions and the
Liens created by the Loan Documents in favor of Lender.

(r)             Flood Zone. No portion of the Property is located in an area
identified by the Federal Emergency Management Agency or the Federal Insurance
Administration as an area having special flood hazards (Zones A, B or Zone V).

18

 

 

(s)             Access. The Property has adequate rights of access to dedicated
public ways either abutting the Property or through Easement Areas (and makes no
use of any means of access, ingress or egress that is not pursuant to such
dedicated public ways or Easement Areas). Without limiting the foregoing, all
roads necessary for the full utilization of the Property as currently used (i)
have been completed and paid for and dedicated to public use and accepted by the
applicable Governmental Authority or (ii) are part of the Property. Vehicular
and pedestrian access (including curb cuts) to and from the Property is
permitted to all such streets, roads or highways as shown on the Survey.

(t)              Utilities. The Property is served by water, electric, gas,
sewer, sanitary sewer and storm drain facilities and all other utilities
necessary and sufficient for its current and intended use, and such utilities
enter the Property directly from a public right-of-way abutting the Property or
through Easement Areas, and all such utilities are connected so as to serve the
Property without passing over other property other than Easement Areas.

(u)            No Encroachments. The improvements at the Property lie, and any
New Building if constructed shall lie, wholly within the boundaries and building
restriction lines of the Property and do not and shall not respectively encroach
upon easements or other encumbrances upon the Property, including any required
set-back, and no improvements on adjoining properties encroach upon the
Property.

(v)            Compliance with Applicable Law: Zoning. The Property is in
compliance in all material respects with Applicable Law. The Property is
presently zoned to permit its current use. The Property complies with all zoning
requirements and does not rely on any pre-existing use or rights. Each New
Building (including the intended use thereof), the plans and specifications for
each New Building (collectively, the “Plans and Specifications”) and the Work
(as such term is defined in the Construction Management Agreement) for each New
Building are and shall be in compliance with, and each New Building has been and
will be designed, constructed and completed, in compliance with Applicable Law
including, without limitation, all zoning requirements as then interpreted and
enforced by the applicable Governmental Authority having jurisdiction.

(w)           Permits and Licenses. All licenses and permits currently required
for the Property have been obtained, paid for and are in full force and effect.
All licenses and permits in connection with each New Building which have not yet
been obtained, will be obtained as and when required for the construction and
use of the applicable New Building in accordance with Applicable Law.

(x)            Separate Tax Lot. The Property consists of separate tax lots and
said lots do not include any property not included within the Property.

19

 

 

(y)            Forfeiture. There has not been committed by Borrower any act or
omission affording any Governmental Authority the right of forfeiture as against
(i) the Property or any part thereof or (ii) any monies paid in performance of
the Obligations or (iii) any license or permit for the Property. Borrower has
not purchased the Property or any portion thereof or interest therein with the
proceeds of any illegal activity.

(z)             Casualty. The Property has not been damaged or injured as a
result of any Casualty.

(aa)          No Condemnation. No Condemnation proceedings have been commenced,
or, to the Borrower’s Knowledge, are threatened against the Property or any
roadways or Easement Areas providing access to the Property.

(bb)         No Violations. Borrower has not received any notice of violations
of any Applicable Law in respect of the Property.

(cc)          Insurance. Policies satisfying the insurance coverages, amounts
and other requirements set forth in this Agreement are in full force and effect
and, to Borrower’s Knowledge, no Person, has done, by act or omission, anything
which would impair the coverage of any Policy.

(dd)         Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower in any Loan Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. There is no fact known to Borrower
which has not been disclosed in writing to Lender which has resulted in or may
result in a Material Adverse Change. All reports, documents, instruments,
information and forms of evidence delivered to Lender concerning the Loan or
security for the Loan or required by the Loan Documents are accurate, correct
and sufficiently complete to give Lender true and accurate knowledge of their
subject matter, and do not contain any material misrepresentation or omission.

(ee)          Foreign Person. No Loan Party is a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

(ff)           Use of Loan Proceeds. Borrower shall use the proceeds of the Loan
in accordance with the provisions of Section 1.1.

(gg)         Business Loan. The Loan, including interest rate, fees and charges
as contemplated hereby, (i) is a business loan within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) is an exempted transaction under
the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time,
and (iii) does not, and when disbursed shall not, violate the provisions of the
usury laws and any consumer credit laws of the state of Illinois.

20

 

 

(hh)         Leases. With respect to the Leases: (i) Borrower has delivered to
Lender true, correct and complete copies of the Leases; (ii) no rent has been
prepaid; (iii) there is no existing default or breach of any covenant or
condition on the part of Borrower or any tenant; (iv) there are no amendments of
or modifications thereto except as disclosed in writing to Lender; (v) Borrower
is the absolute owner of the Leases with full right and title to assign the same
and the rents thereunder to Lender; (vi) they are valid and in full force and
effect; (vii) there is no outstanding assignment or pledge thereof or of the
rents due or to become due thereunder; and (viii) no rents payable thereunder
have been discounted, released, waived, compromised or otherwise discharged.

(ii)            New Building Agreements. As of the Closing Date, Borrower has
entered into that certain Construction Management Agreement dated as of July 11,
2014 with Seller as the Construction Manager (the “Construction Management
Agreement”) which provides for the terms and conditions for Seller, if it so
elects, to construct at its sole cost and expense on behalf of Borrower: (a) an
approximate 10,682 square foot building to be located on the Property as
depicted in Exhibit I to the Purchase Agreement (the “New Construction
Building”), and (b) if requested by a Tenant or Tenants as a condition of
leasing the entire existing vacant building as depicted on Exhibit I to the
Purchase Agreement to demolish and rebuild such existing approximate 6,154
square foot vacant building (the “Rebuild Construction Building”). As of the
Closing Date, Borrower has also entered into the Post Closing and Indemnity
Agreement and the Earnout Purchase Price Escrow Agreement in connection with the
Construction Management Agreement. Each of the New Building Agreements is in
full force and effect and there are no defaults thereunder by Borrower or, to
Borrower’s Knowledge, the Seller. Borrower has delivered to Lender true, correct
and complete copies of the New Building Agreements.

Section 3.2          Representations and Warranties to be Continuing. Borrower
hereby covenants and agrees that all of the representations and warranties in
Section 3.1 are true and correct as of the Closing Date. All representations and
warranties made in this Agreement or in any other document delivered to Lender
by or on behalf of Borrower shall survive the making of the Loan and shall
continue in full force and effect until the Obligations are fully satisfied.
Borrower shall inform Lender in writing immediately upon discovering any breach
of such representations or warranties.

Section 3.3          Acknowledgment of Lender’s Reliance. Borrower acknowledges
that the Loan will be made by Lender in reliance upon the representations and
warranties contained in the Loan Documents or any certificate delivered to
Lender pursuant to the Loan Documents. Lender shall be entitled to such reliance
notwithstanding any investigation which has been or will be conducted by Lender
or on its behalf.

21

 

 

ARTICLE IV
CONDITIONS PRECEDENT TO LOAN CLOSING

Section 4.1          Loan Closing Conditions. The obligation of Lender to make
the Loan on the Closing Date is subject to the fulfillment by Borrower of the
following conditions precedent (“Loan Closing Conditions”) no later than the
Closing Date, each in form and substance satisfactory to Lender (but if any Loan
Closing Condition is not fully satisfied by the Closing Date and Lender elects,
in its sole and absolute discretion, to proceed with funding of the Loan, no
such unsatisfied Loan Closing Condition shall be deemed waived (at such time or
any other time) unless Lender gives Borrower written notice that it is
permanently waiving any such Loan Closing Condition):

(a)             Loan Documents. Lender shall have received the Loan Documents,
in each case, duly executed, delivered and, where appropriate, acknowledged by
Borrower and Guarantor as applicable. Borrower shall use commercially reasonable
efforts to deliver the Consent to Assignment and Subordination of New Building
Agreements as executed by the Seller to Lender within thirty (30) days after the
Closing Date. Lender shall have no obligation to fund the Earnout Proceeds
unless Lender receives the Consent to Assignment and Subordination of the New
Building Agreements executed by Seller in form acceptable to Lender and its
counsel.

(b)            Property Condition Report. Lender shall have received and
approved a property condition report for the Property obtained at Borrower’s
cost, prepared by an engineer or architect acceptable to Lender and addressed to
Lender.

(c)             Environmental Reports. Lender shall have received and approved a
current Phase I environmental site assessment report for the Property which must
be acceptable to Lender, obtained at Borrower’s cost, and prepared by an
environmental engineer acceptable to Lender, and, Lender hereby acknowledges
receipt of the Phase I Environmental Site Assessment Report dated May 29, 2014
known as CBRE Project 14-460TX-0630 prepared by CBRE, Inc. for the Property. In
addition, Lender shall have received a Reliance Letter in the standard PNC form
to be issued by the environmental engineering firm which prepared the Phase I
Environmental Site Assessment Report of the Property authorizing Lender’s
reliance of the Phase I Environmental Site Assessment Report and Lender hereby
acknowledges receipt of such reliance letter dated June 12, 2014. In addition,
if required by Lender, in its discretion, soil reports for the Property.

(d)            Representations and Warranties. The representations and
warranties of Borrower and Guarantor contained in the Loan Documents shall be
true and correct on and as of the Closing Date.

22

 

 

(e)             No Event of Default. No Event of Default shall have occurred and
shall be continuing; and Borrower and Guarantor shall be in compliance with all
terms and conditions set forth in each Loan Document on their part to be
observed or performed.

(f)             Material Adverse Change. No event or series of events shall have
occurred which has resulted in or is reasonably likely to result in a Material
Adverse Change.

(g)            Casualty. No Casualty has occurred or Condemnation proceeding has
been initiated, which in Lender’s sole and absolute discretion, could result in
a Material Adverse Change.

(h)            Closing Expenses. Lender shall have received reimbursement for
all of Lender’s Closing Expenses.

(i)              Required Deliveries. Lender shall have received, reviewed and
approved each of the items set forth on Exhibit C attached hereto, each of which
shall be in form and content acceptable to Lender.

(j)              Maximum Loan to Value of the Property. The Loan must have a
maximum fifty percent (50%) loan to value of the Property based on the “As Is”
value per the Appraisal which must be acceptable to Lender.

(k)            Pre-Closing Debt Service Coverage Ratio Requirement. Lender shall
have received evidence from Borrower satisfactory to Lender which confirms that
the Debt Service Coverage Ratio calculated based on pro forma stabilized Net
Operating Income of the Property is not less than 1.45:1.00 (the “Pre-Closing
Debt Service Coverage Ratio Requirement”).

(l)              Maximum Loan to Acquisition Cost of the Property. The Loan must
not exceed fifty percent (50%) of the Borrower’s total acquisition cost for the
Property.

23

 

 

ARTICLE V
ADDITIONAL BORROWER’S COVENANTS

Borrower covenants and agrees as follows:

Section 5.1          Insurance.

(a) Policies. Borrower shall insure at its cost and expense or cause to be
insured at the cost and expense of the tenants of the Property and keep insured
the Property against such perils and hazards, and in such amounts and with such
limits, and pursuant to such policies issued by such insurers, as Lender may
from time to time reasonably require (collectively, “Policies”), and, in any
event, including:

 

(i) All Risk. Insurance against loss to the Property (including, without
limitation, all construction to be performed on the Property pursuant to the
Construction Management Agreement and by Borrower and/or Guarantor if they take
over construction of any New Building) shall be on an “All Risk” (Special
Perils) and during any period of construction must be on an “All Risk “Builders’
Risk”, non-reporting “Completed Value” form covering insurance risks no less
broad than those covered under a Standard Multi Peril (SMP) policy form, which
contains a Commercial ISO “Causes of Loss - Special Form”, including theft, and
insurance against such other risks as Lender may reasonably require, including,
but not limited to, insurance covering the cost of demolition of undamaged
portions of any portion of the Property when required by Applicable Law and the
increased cost of reconstruction to conform with current code or ordinance
requirements and the cost of debris removal. In addition, any “All Risk Builders
Risk” Policies shall cover the following to the extent available: real estate
property taxes; architect, engineering, and consulting fees; legal and
accounting fees; advertising and promotion expenses; interest on money borrowed;
and any and all other expenses which may be incurred as a result of any property
loss or destruction by an insured. Such Policies shall be in amounts equal to
the full replacement cost of the Property on an As Built Basis, including all
fixtures, equipment, construction materials and Personal Property on and
off-site but in no event less than the aggregate amount of the Loan. Such
Policies shall also contain a no co-insurance clause and an agreed amount
endorsement (with such amount to include the replacement cost of any foundation
and any underground pipes), a permission to occupy endorsement (if such
endorsement is applicable because such coverage would otherwise be excluded) and
deductibles which are in amounts reasonably acceptable to Lender.

24

 

 

 

(ii) Workers’ Compensation. During the construction of any improvements to the
Property (i) insurance covering claims based on the owner’s or employer’s
contingent liability not covered by the insurance provided in Section 5.1(a)(i)
and (ii) workers’ compensation insurance covering all Persons engaged in such
alterations or improvements.

 

(iii) Flood. Insurance against loss or damage by flood in compliance with the
Flood Disaster Protection Act of 1973, as amended from time to time, if the
Property is now, or at any time while the Loan remains outstanding shall be,
situated in any area which an appropriate Governmental Authority designates as a
special flood hazard area, Zone A or Zone V, in amounts equal to the full
replacement value of all above grade structures on the Property.

 

(iv) Earthquake. Insurance against loss or damage by earthquake or mud slide, if
any Property is now, or at any time while the Loan remains outstanding shall be,
situated in any area which is classified as a Major Damage Zone, Zones 3 and 4,
by the International Conference of Building Officials in an amount equal to the
probable maximum loss for the Property, fixtures and equipment, plus the cost of
debris removal.

 

(v) Public Liability. Comprehensive liability insurance against death, bodily
injury and property damage arising in connection with the Property. Such
Policies shall be written on a Standard ISO occurrence basis form or equivalent
form, shall list Borrower as the named insured, shall designate thereon the
location of the Property and have such limits as Lender may reasonably require,
but in no event less than ONE MILLION DOLLARS ($1,000,000.00) per occurrence and
TWO MILLION DOLLARS ($2,000,000.00) in the aggregate. Borrower shall also obtain
excess umbrella liability insurance with such limits as Lender may reasonably
require, but in no event less than TEN MILLION DOLLARS ($10,000,000.00).

 

(vi) Business Interruption. Business Interruption and loss of rental value
insurance in an amount reasonably acceptable to Lender.

 

(vii) Other Insurance. Such other insurance relating to the Property as Lender
may, from time to time, reasonably require.

25

 

 

 

(b) Policy Requirements.

 

(i) All insurance shall: (i) be carried by companies with a Best’s rating of A/X
or better, or otherwise reasonably acceptable to Lender; (ii) be in form and
content acceptable to Lender; (iii) provide for thirty (30) days’ advance
written notice to Lender before any cancellation, adverse material modification
or notice of non-renewal; and (iv) to the extent not otherwise specified herein,
contain deductibles and limits which are in amounts acceptable to Lender.

 

(ii) All physical damage Policies and renewals shall contain (i) standard
mortgage and waiver of subrogation clauses in favor of Lender, and (ii) a
lender’s loss payable clause in favor of Lender for personal property, contents,
inventory and equipment. All liability Policies and renewals shall name Lender
as an additional insured. No Person (other than Lender) shall appear in the
mortgagee or loss payable clause without Lender’s prior written consent, as it
pertains to the Property. In the event of the foreclosure of the Mortgage or any
other transfer of title to the Property in full or partial satisfaction of the
Loan, all right, title and interest of Borrower shall pass to the purchaser or
grantee.

 

(c) Delivery of Policies. Borrower shall deliver to Lender a binder (accompanied
by an insurance certificate) marked “paid” or other evidence satisfactory to
Lender of the continuing coverage before the expiration of existing Policies and
if the same is not issued by the insurer within such timeframe, then Borrower
shall deliver evidence to Lender of the continuing coverage evidenced by a
renewal insurance certificate delivered to Lender before the expiration of
existing Policies. If Lender has not received the items specified in the
immediately preceding sentence within the time frames therein specified (even if
advised orally or in writing that such Policies have been renewed or otherwise
obtained), Lender shall have the right, but not the obligation, to purchase such
insurance. Any amounts so disbursed by Lender in so doing shall be deemed to be
Protective Advances, but nothing contained in this Section shall require Lender
to incur any expense or take any action hereunder, and inaction by Lender shall
never be considered a waiver of any right accruing to Lender on account of this
Section.

 

(d) Separate Insurance. Borrower shall not carry (and shall not allow or permit
any other Loan Party to carry) any separate insurance on the Property concurrent
in kind or form with any insurance required hereunder or contributing in the
event of loss without Lender’s prior written consent, and any such Policy shall
have attached a standard non-contributing mortgagee clause, with loss payable to
Lender, and shall otherwise meet all other requirements set forth herein.

 

(e) Event of Default. Any default, breach or violation of this Section 5.1 shall
be an automatic Event of Default (without any notice, grace or cure period).

26

 

  

Section 5.2          Title to Property. Borrower shall warrant and defend title
to the Collateral and the Property and every part thereof, and the validity and
priority of the liens and security interests created by the Loan Documents
against the claims of all Persons whatsoever. Borrower shall reimburse Lender
for any losses, costs, damages or expenses (including reasonable attorneys’
fees) incurred by Lender if an interest in the Property or the Collateral is
claimed by another Person, and any amounts expended by Lender in respect of such
losses, costs, damages or expenses shall be deemed a Protective Advance.

Section 5.3          Zoning. Borrower will cause the Property to be in
compliance with Applicable Law. Without limiting the generality of the
foregoing, Borrower shall not initiate, join in, acquiesce in, or consent to any
change in, or modification or qualification of, any private or public
restrictive covenant, zoning law or other restriction, limiting, conditioning,
changing, qualifying or defining the uses which may be made of the Property or
any part thereof without the prior written consent of Lender. If under
applicable zoning provisions, the use of all or any portion of the Property is
or shall become a nonconforming use, Borrower will not cause or permit the
nonconforming use to be discontinued or abandoned without the prior written
consent of Lender.

Section 5.4          Recorded Documents/Purchase Agreement. Without the prior
written consent of the Lender, Borrower shall not permit or cause any other
Person to, record any map, plat, parcel map, lot line adjustment or other
subdivision map, easement, reciprocal easement agreement, declaration or any
other recorded document of any kind covering any portion of the Property, or any
amendment to any of the foregoing. Lender shall not unreasonably withhold,
condition, and/or delay its consent to any request by Borrower to grant any
utility or governmental easements covering any portion of the Property.

Borrower shall not permit the Purchase Agreement to be amended in any material
respect without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

Any default, breach or violation of this Section 5.4 which continues after ten
(10) days’ notice from Lender of such default, breach or violation shall be an
automatic Event of Default (without any further notice, grace or cure period).

Section 5.5          Maintenance of the Property and Ownership Obligations.
Borrower shall maintain, or cause the tenants to maintain, the Property in a
good and safe condition and repair. Except for the construction as provided for
in the Construction Management Agreement, no improvements at the Property shall
be removed, demolished or materially altered without the prior written consent
of Lender.

27

 

 

Section 5.6          Taxes and Liens.

(a)             Taxes and Other Charges. Borrower shall promptly pay or caused
to be paid all taxes, assessments, governmental licenses and impositions, and
other similar charges (the “Taxes”), all ground rents, maintenance charges,
charges for utility services and similar charges (the “Other Charges”), in each
case now or hereafter levied or assessed or imposed against the Property or any
part thereof as same become due and payable. Borrower will deliver to Lender,
promptly upon Lender’s request, evidence satisfactory to Lender that the Taxes
and Other Charges have been so paid or are not then delinquent. Borrower shall
furnish to Lender paid receipts for the payment of the Taxes and Other Charges
prior to the date the same shall become delinquent.

(b)            Liens. Subject to Section 5.6(c) below, Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien (other than
Permitted Exceptions) against the Collateral or the Property or any portion
thereof.

(c)             Contest. After prior written notice to Lender, Borrower, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Taxes, Other Charges or any Lien
(other than the Lien of the Loan Documents) provided that, and only for so long
as (1) no Event of Default exists; (2) neither any Collateral nor the Property
or any part thereof or interest therein will in the opinion of Lender be in
danger of being sold, forfeited, terminated, canceled or lost; (3) in the case
of Taxes, Borrower has paid or caused to be paid the same before delinquent even
though they are contesting the same; (4) such contest shall be permitted under
and be conducted in accordance with Applicable Law and in accordance with the
provisions of any other instrument or agreement affecting any Property to which
Borrower is subject and shall not constitute a default thereunder; (5) Borrower
promptly pays or causes to be paid any contested amount if and to the extent the
outcome of such contest requires the payment of the same; and (6) unless
Borrower shall have paid or caused to be paid the same under protest, at
Lender’s option Borrower shall have or shall cause to be either (i) deposited
with Lender adequate cash reserves for the payment thereof, together with all
interest and penalties which may accrue thereon, or (ii) furnished to Lender
such other security Lender may deem adequate to insure the payment of such
contested amounts together with all interest and penalties which may accrue
thereon; provided, however, Lender agrees that Borrower may satisfy the
requirements of this clause (6) by obtaining or causing to be obtained in favor
of Lender an indemnity (in form and content acceptable to Lender) from the Title
Company or other surety acceptable to Lender in respect of any Lien being
contested by Borrower.

28

 

 

Section 5.7          Waste. Borrower shall not, (a) commit or suffer any
physical waste of any Property, (b) make or permit to be made any change in the
use of the Property which will in any way materially increase the risk of fire
or other hazard, (c) take or cause to be taken any action that might invalidate
or give cause for cancellation of any Policy, or (d) do or permit to be done
thereon anything that could in any way impair the value of the Property or any
Collateral. Any default, breach or violation of this Section 5.7 shall be an
automatic Event of Default (without any notice, grace or cure period).

Section 5.8          Compliance With Laws. Borrower shall promptly comply with
all Applicable Law relating to the Property. Borrower shall give prompt notice
to Lender of the receipt by Borrower of any notice related to a violation of any
Applicable Law and of the commencement of any proceedings or investigations
which relate to compliance with Applicable Law.

Section 5.9          Books and Records.

(a)             Inspections. Borrower will keep and maintain, in accordance with
generally accepted accounting principles consistently applied, proper and
accurate books, records and accounts reflecting its financial affairs. Upon
reasonable advance notice, Lender and its consultants shall have the right from
time to time at all times during normal business hours to examine such books,
records and accounts at the office of Borrower or other Person maintaining such
books, records and accounts and to make copies or extracts thereof as Lender
shall desire. Any default, breach or violation of this Section 5.9 which
continues after ten (10) days’ notice from Lender of such default, breach or
violation shall be an automatic Event of Default (without any further notice,
grace or cure period).

(b)            Financial Reports. Borrower shall deliver or cause to be
delivered to Lender each of the following:

(i)              Borrower Annual Financial Statements. Within one hundred twenty
(120) days after the end of each calendar year during the term of the Loan,
complete copies of Borrower’s annual internally prepared financial statements
for such calendar year in accordance with generally accepted accounting
practices consistently applied, including a statement of operations (profit and
loss), a statement of cash flows (GAAP basis), a calculation of net operating
income, a balance sheet and such other information (including non-financial
information) as reasonably requested by Lender, all of the foregoing financial
statements and information shall be prepared and certified as true, complete and
correct by an appropriate officer of the Managing Member of Borrower.

29

 

 

(ii)            Borrower Quarterly Financial Statements. Within forty-five (45)
days after the end of each calendar quarter ending March 31, June 30 and
September 30, complete copies of Borrower’s internally prepared financial
statements for such fiscal quarter in accordance with generally accepted
accounting practices consistently applied, including a statement of operations
(profit and loss), a statement of cash flows (GAAP basis), a calculation of net
operating income, a balance sheet and such other information (including
non-financial information) as reasonably requested by Lender, all of the
foregoing financial statements and information shall be prepared and certified
as true, complete and correct by an appropriate officer of the Managing Member
of Borrower.

(iii)          Guarantor’s Annual Financial Statements. Within ninety (90) days
after the end of each fiscal year of the Guarantor during the term of the Loan,
complete copies of Guarantor’s annual GAAP-based unqualified audited financial
statements for such fiscal year in accordance with generally accepted accounting
practices consistently applied, including a statement of operations (profit and
loss), a statement of cash flows, a balance sheet and such other information
(including non-financial information) as reasonably requested by Lender, all of
the foregoing financial statements and information shall be prepared and audited
by an independent auditor of recognized standing, selected by the Guarantor and
reasonably acceptable to the Lender and certified as true and correct by the
Guarantor’s treasurer or chief financial officer. Guarantor’s Form 10-K timely
filed with the SEC shall satisfy the requirements in this Section 5.9(b)(iii).

(iv)          Guarantor’s Quarterly Financial Statements. Within forty-five (45)
days after the end of each fiscal quarter of the Guarantor during the term of
the Loan, complete copies of Guarantor’s quarterly compiled financial statements
for such fiscal quarter in accordance with generally accepted accounting
practices consistently applied and SEC guidelines, including a statement of
operations (profit and loss), a statement of cash flows, a balance sheet and
such other information (including non-financial information) as reasonably
requested by Lender, all of the foregoing financial statements and information
shall be prepared and compiled by an independent auditor of recognized standing,
selected by the Guarantor and reasonably acceptable to the Lender and certified
as true and correct by the Guarantor’s treasurer or chief financial officer.
Guarantor’s Form 10-Q timely filed with the SEC shall satisfy the requirements
of this Section 5.9(b)(iv).

30

 

 

(v)            Quarterly Operating Statements. Within forty-five (45) days after
the end of each calendar quarter, complete copies of Borrower’s internally
prepared operating statements for the Property showing all Gross Income, all
Operating Expenses and all profit and loss for the subject calendar quarter in a
form reasonable acceptable to Lender and containing such detail and such other
information (including non-financial information) as reasonably requested by
Lender, all of the foregoing operating statements and information shall be
prepared and certified as true, complete and correct by an appropriate officer
of the Managing Member of Borrower.

(vi)          Rent Rolls. Only if requested by Lender and then upon Lender’s
request, a certified copy of the updated rent roll for the Property in a form
reasonably acceptable to Lender, which shall be prepared and certified as true,
complete and correct by an appropriate officer of the Managing Member of
Borrower.

(vii)        Budgets and Forecasts. Only if requested by Lender and then upon
Lender’s request, copies of the projected operating budgets and forecasts for
the Property for the ensuing year containing such detail as Lender shall
reasonably require which, which shall be prepared and certified as true, correct
and complete by an appropriate officer of the Managing Member of Borrower.

(viii)      Annual Tenant Sales and Co-Tenancy Reports. Only if requested by
Lender and then upon Lender’s request, annual tenant sales reports for those
Tenants of the Property which are required to report their annual tenant sales
to Borrower in a form acceptable to Lender. Within thirty (30) days of Lender’s
request, co-tenancy reports for the Property in a form acceptable to Lender,
which shall be certified as true, correct and complete by an appropriate officer
of the Managing Member of Borrower.

(ix)          Leasing Activity Reports. Only if requested by Lender and then
upon Lender’s request, leasing activity reports for the Property in a form
acceptable to Lender, which shall be prepared and certified as true, correct and
complete by an appropriate officer of the Managing Member of Borrower.

(x)            Other Information. Within ten (10) days after request, such
further detailed information covering the Property and the financial affairs of
any Loan Party and/or any related entity thereof, as may be reasonably requested
by Lender.

31

 

 

All financial statements regarding Borrower and Guarantor which are delivered by
Borrower to Lender pursuant to this Section 5.9(b) shall be submitted by
Borrower to Lender in one of the following four (4) methods:

  Email: financials@pncbank.com  

Fax: 913-253-9813

(Please use the ‘fine’ quality setting when faxing)

          Regular Mail:   Overnight Mail:   PNC Bank, NA   PNC Bank, NA  
Attn:  Credit Administration   Attn:  Credit Administration   PO Box 25964  
10851 Mastion, Suite 300   Shawnee Mission, KS  66225-5964   Overland Park,
KS  66210       913-253-9000

 

Any default, breach or violation of this Section 5.9(b) which continues after
fifteen (15) days’ notice from Lender of such default, breach or violation shall
be an Event of Default (without any further notice, grace or cure period).

(c)             Litigation. Borrower shall give prompt written notice to Lender
of any material litigation or governmental proceedings pending against the
Property or any Loan Party.

(d)            Bankruptcy. Borrower shall give prompt written notice to Lender
of any voluntary or involuntary bankruptcy, reorganization, insolvency or
similar proceeding under any Bankruptcy Law against any Loan Party.

Section 5.10       Continued Existence. Borrower shall do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
existence, and material rights, licenses, permits and franchises in compliance
with Applicable Law. Any violation of this Section 5.10 which continues for ten
(10) days after Borrower’s Knowledge of such default, breach or violation
(commencing from the date such knowledge was first obtained) shall be an
automatic Event of Default (without any further notice, grace or cure period).

Section 5.11       Additional Ownership Covenants. Until the Obligations have
been paid in full and fully performed, there shall be no changes in the
ownership, control or management of Borrower without the prior written consent
of Lender unless the same constitutes and satisfies all of the requirements of a
Permitted Transfer.

Section 5.12       Merger, Consolidation or Sale. Until the Obligations have
been paid in full and fully performed, Borrower shall not merge or consolidate
with any other Person or sell, lease or transfer or otherwise dispose of any of
its assets to any Person outside the ordinary course of its business without the
prior written consent of Lender unless the same constitutes and satisfies all of
the requirements of a Permitted Transfer.

32

 

 

Section 5.13       Leases. Borrower, as applicable, shall faithfully perform the
landlord’s covenants under the Leases. Borrower shall neither do nor neglect to
do, nor permit to be done (other than enforcing the terms of the Leases in
exercising Borrower’s remedies thereunder following a default or event of
default on the part of any tenant in the performance of its obligations pursuant
to any Lease), anything which may cause the modification or termination of any
Lease, or of the obligations of any tenant, or which may diminish or impair the
value of the any Lease or the rents provided for therein, or the interest of
Borrower or Lender therein or thereunder without the prior written consent of
Lender. Further, Borrower shall not, without the prior written consent of Lender
obtained in each instance:

(a)             Lease to any Person, all or any part of the Property except for
Small Space Leases;

 

(b)            Lease to any Person, all or any part of the Property pursuant to
a Lease that contains any provision that deviates by more than ten percent (10%)
from the existing Lease for the subject portion of the Property;

(c)             Cancel, terminate or accept a surrender or suffer or permit any
cancellation, termination or surrender of any Lease or any guaranty of and
Lease;

 

(d)            Modify any Lease in any respect except for Small Space Leases;

 

(e)             Commence any summary proceeding or other action to recover
possession of the Property pursuant to any Lease, other than a proceeding
brought in good faith by reason of a default by any tenant thereunder;

 

(f)             Receive or collect, or permit the receipt or collection of, any
rents for more than one month in advance of the payment due date;

 

(g)            Except for the Loan Documents, execute any agreement or
instrument or create or permit a Lien which may be or become superior to any
Lease;

 

(h)            Suffer or permit to occur any release of liability of any tenant
or the accrual of any right to withhold payment of any rent except as
specifically provided in the Leases;

 

(i)              Sell, assign, transfer, mortgage, pledge or otherwise dispose
of or encumber any Lease or any of the rents due thereunder except for the Loan
Documents;

 

(j)              Alter, modify or change the terms of any guaranty of any Lease
or consent to the release of any party thereto;

33

 

 

 

(k)            Request, consent, agree to, or accept the subordination of any
Lease to any mortgage (other than the Mortgage) or other encumbrance now or
hereafter affecting the Property; or

 

(l)              Consent to the assignment of any Lease or any subletting of the
Property demised pursuant to any Lease except for the Loan Documents and except
as specifically provided in any Lease previously approved by Lender in writing.

In addition, Borrower shall immediately notify Lender in writing if: (a) any
tenant defaults (following the expiration of any applicable cure period) under
any Lease; or (b) any Lease terminates for any reason.

Section 5.14       Compliance. The Borrower shall use the proceeds of the Loan
for business purposes as set forth in Section 1.1 not in contravention of any
requirements of law and not in violation of this Agreement, and shall comply, in
all respects, including the conduct of its business and operations and the use
of its properties and assets, including, without limitation, the Property, with
all applicable laws, rules, regulations, decrees, orders, judgments, licenses
and permits. In addition, and without limiting the foregoing sentence, the
Borrower shall (i) ensure, and cause each of its subsidiaries to ensure, that no
person who owns twenty percent (20.00%) or more of the equity interests in the
Borrower, or otherwise controls Borrower or any of its respective subsidiaries
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(ii) not use or permit the use of the proceeds of the Loan to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (iii) comply, and cause each of its respective
subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.

Section 5.15       Construction and Completion of New Building. Borrower shall
provide Lender with a true, correct and complete copy of the Plans and
Specifications it approves for the New Construction Building in accordance with
the Construction Management Agreement. If Seller desires to construct the
Rebuild Construction Building at its sole cost and expense as a condition of a
new Tenant or Tenants leasing such entire Rebuild Construction Building, then
Borrower must provide Lender with thirty (30) days advance written notice of
same before Seller begins to demolish the Constructed Vacant Space. In addition,
Borrower shall not allow Seller to demolish the building containing the
Constructed Vacant Space until Seller fully funds an amount equal to the
estimated costs to complete the Rebuild Construction Building in escrow with
Chicago Title Insurance Company pursuant to the Vacant Building Reconstruction
Escrow (as such term is defined in Paragraph 2 of the Construction Management
Agreement) and provides the collateral assignment of same to Lender as provided
in the following sentence. In the event the Vacant Building Reconstruction
Escrow provided for in Paragraph 2 of the Construction Management Agreement is
established, then Borrower hereby agrees to execute contemporaneously with the
establishment of such escrow a collateral assignment of all of the

34

 

 

Borrower’s right, title and interest in the Vacant Building Reconstruction
Escrow in a form substantially the same as the Collateral Assignment of
Purchaser’s Interest in the Earnout Purchase Price Escrow in order to
collaterally assign to Lender as additional security for repayment of the Loan
all of Borrower’s right, title and interest in the Vacant Building
Reconstruction Escrow.

Each New Building and all construction will be done free of any material defects
and in a good and workmanlike manner with materials which are new (unless used
materials are otherwise customary) and of high quality. Each New Building shall
be completed free of all liens and claims from contractors, subcontractors and
materialmen. All construction for each New Building shall be done in compliance
with the applicable Plans and Specifications in all material respects, all Work
(as such term is defined in the Construction Management Agreement) for the
subject New Building and in compliance with all Applicable Law as then
interpreted and enforced by the applicable Governmental Authority.

If Seller commences to construct the New Construction Building and/or the
Rebuild Construction Building, then Borrower shall cause New Building Completion
of the applicable New Building to be performed and completed and paid for in the
manner and at the applicable times required for the subject New Building to be
so performed, completed and paid for by Seller under the Construction Management
Agreement, the applicable Plans and Specifications, the applicable Work and
Applicable Law and in no event later than one hundred eighty (180) days after
the Earnout Period, provided that Borrower at all times continues to diligently
pursue construction of the applicable New Building, except if extended for any
Force Majeure Delay in accordance with the terms of Section 24 of the
Construction Management Agreement.

“New Building Completion” means the completion of the construction of the
applicable New Building in accordance with the Plans and Specifications for the
subject New Building and the completion of the Work for such New Building, free
of all liens and claims from contractors, subcontractors and materialmen and in
accordance with Applicable Law, as evidenced by Lender’s receipt of: (i) a final
and unconditional Certificate of Occupancy issued by the City of West Bend,
Wisconsin for the applicable New Building, (ii) a current as-built ALTA Survey
of the Property plotting the applicable New Building certified to Lender and its
successors and/or assigns and containing the Survey requirements as required
under the Survey definition contained in Exhibit A of this Agreement, (iii)
copies of the final as built Plans and Specifications and any construction
warranties for the New Building if obtained by Borrower or Guarantor for the
applicable New Building; and (iv) title date-down and interim mechanics’ lien
endorsements to the Title Policy, insuring the continuing validity and priority
of the Mortgage for the full amount of the Loan theretofore disbursed, excepting
only such items as otherwise permitted under this Agreement, and insuring over
mechanics’ and materialmen’s liens arising (or which may arise) from work
performed and materials supplied in connection with the construction of the
applicable New Building prior to the date of receipt of the items described in
clauses (i), (ii) (iii) and (iv) of this definition.

35

 

 

ARTICLE VI
ASSIGNMENTS, SALE AND ENCUMBRANCES

Section 6.1          Lender’s Right to Assign. Lender may assign, negotiate,
pledge or otherwise hypothecate this Agreement, including the Note, and other
Loan Documents to any bank, participant or financial institution, and in case of
such assignment, Borrower will accord full recognition thereto and agrees that
all rights and remedies of Lender in connection with the interest so assigned
shall be enforceable against Borrower by such bank, participant, or financial
institution with the same force and effect and to the same extent as the same
would have been enforceable by Lender but for such assignment; provided,
however, that Lender may not assign, negotiate, pledge or otherwise hypothecate
this Agreement, including the Note and any other Loan Documents (or any portion
thereof) to any entity that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

Section 6.2          Prohibition of Assignments and Encumbrances by Borrower.
Borrower shall not, without the prior written consent of Lender, create, effect,
consent to, attempt, contract for, agree to make, suffer or permit any
Prohibited Transfer.

ARTICLE VII
DEFAULTS; REMEDIES

Section 7.1          Events of Default. The term “Event of Default” as used in
this Agreement shall mean the occurrence of any one or more of the following
events set forth in this Section 7.1:

(a)             (i) Borrower shall fail to make any payment to Lender under the
Loan Documents when due and payable, and Borrower’s failure to make such payment
shall continue for ten (10) days (inclusive of the first day such payment was
due), except that no grace or cure period shall apply to payment of any amounts
due on the Maturity Date, or (ii) Borrower shall fail to pay the entire Debt or
any portion thereof on the Maturity Date;

(b)            Any failure of Borrower for a period of thirty (30) days (except
as to Events of Default specified elsewhere in this Section 7.1 or where a
longer or shorter period is specified herein or in the other Loan Documents for
a particular default) after written notice from Lender to Borrower to observe or
perform any of the covenants of Borrower under the terms of this Agreement or
any other of the Loan Documents except payment of the Note; provided, if such
failure is not susceptible of cure within said period, as reasonably determined
by Lender, and provided Borrower is in good faith attempting to cure the same,
Borrower shall have such additional time as is necessary not to exceed ninety
(90) days;

36

 

 

(c)             The occurrence of a Prohibited Transfer;

(d)            The existence of any collusion, fraud, dishonesty or bad faith by
or with the acquiescence of Borrower or Guarantor which in any way relates to or
affects the Loan or the Property;

(e)             If at any time any representation, statement, report or
certificate made now or hereafter by Borrower or Guarantor is not true and
correct in any material respect, or any statement or representation made in the
loan application submitted to Lender for the Loan is not true and correct in any
material respect;

(f)             If all or a substantial part of the assets of Borrower or
Guarantor is attached, seized, subjected to a writ or distress warrant, or is
levied upon, unless such attachment, seizure, writ, warranty or levy is vacated
within sixty (60) days;

(g)            If Borrower or Guarantor is enjoined, restrained or in any way
prevented by court order from performing any of its obligations hereunder or
under the other Loan Documents or conducting all or a substantial part of its
business affairs; or if a proceeding seeking such relief is not dismissed within
sixty (60) days of being filed or commenced;

(h)            If a notice of lien, levy or assessment is filed of record with
respect to all or a substantial part of the property of Borrower or Guarantor by
the United States, or any other governmental authority is not released within
twenty (20) days or bonded over to Lender’s reasonable satisfaction;

(i)              If there occurs a Material Adverse Change in the financial
condition of Borrower or Guarantor;

(j)              Default in the payment when due (subject to any applicable cure
period), whether by acceleration or otherwise, of any other indebtedness for
borrowed money of, or guaranteed by, Borrower or default in the performance or
observance of any obligation or condition with respect to any such other
indebtedness if the effect of such default is to accelerate the maturity of any
such indebtedness, or to permit the holder or holders thereof, or any trustee or
agent for such holders, to cause such indebtedness to become due and payable
prior to its expressed maturity date and, in Lender’s reasonable judgment, such
default will have a material adverse effect on the ability of Borrower to pay or
perform the Obligations;

37

 

 

(k)            If Borrower or Guarantor:

(i)              Shall file a voluntary petition in bankruptcy or for
arrangement, reorganization or other relief under any chapter of the Federal
Bankruptcy Code or any similar law, state or federal, now or hereafter in
effect;

(ii)            Shall file an answer or other pleading in any proceedings
admitting insolvency, bankruptcy, or inability to pay its debts as they mature;

(iii)          Shall have any involuntary proceeding under the Federal
Bankruptcy Act or similar law, state or federal, now or hereafter in effect,
filed against any one of them, and such proceedings shall not have been vacated
within sixty (60) days after the filing thereof;

(iv)          Shall have an order appointing a receiver, trustee or liquidator
entered against any of them or for all or a major part of its property or any
Property and the same shall not have been vacated within thirty (30) days
following entry thereof;

(v)            Shall be adjudicated a bankrupt;

(vi)          Shall make an assignment for the benefit of creditors or shall
admit in writing its inability to pay its debts generally as they become due or
shall consent to the appointment of a receiver or trustee or liquidator of all
or the major part of its property, or any Property; or

(vii)        Is a firm, partnership, limited liability company or corporation
and said firm, partnership, limited liability company or corporation is
dissolved, terminated or merged;

(l)              The dissolution, termination or merger of any of Borrower or
Guarantor unless such dissolution, termination or merger is permitted under the
terms of Section 14 of the Mortgage;

(m)          There is a discontinuance by the Guarantor of the Guaranty or the
Guarantor shall contest the validity of the Guaranty;

(n)            The failure of Borrower to comply with any of the covenant
contained in Paragraph 15 of the Mortgage captioned, “Single Asset Entity”;

(o)            Borrower and Guarantor shall fail to make any payment to Seller
of the Seller Earnout when due and payable to the Seller under the terms of the
Purchase Agreement, the Post Closing and Indemnity Agreement and/or the Earnout
Purchase Price Escrow Agreement;

38

 

 

(p)            If any representation or warranty contained in Section 8.29 of
this Agreement captioned, “Anti-Money Laundering/International Trade Law
Compliance”, is or becomes false or misleading at any time; or

(q)            If any event occurs under the terms of this Agreement or any
other Loan Document, which by such terms constitutes or is stated to be an
“Event of Default” or an automatic “Event of Default”;

it being understood and agreed that if any event or circumstance occurs or
exists which is an Event of Default under any one subsection of subsections (a)
through (q) (inclusive) of this Section 7.1, then an “Event of Default” under
the Loan Documents shall exist (and shall be deemed continuing) regardless of
whether any other term or provision of any Loan Document provides for any, or
for any different, notice, grace and/or cure period, in which case such other
notice, grace or cure period shall be void and of no force or effect.

Section 7.2          Remedies.

(a)             Upon the occurrence of any Event of Default, Borrower agrees
that Lender may (but without any obligation to do so) take such action, without
notice or demand, as Lender deems advisable to protect and enforce its rights
against Borrower, the Guarantor and in and to the Collateral, including, but not
limited to, the following actions, each of which may be pursued concurrently,
separately or otherwise, at such time and in such order as Lender may determine,
in its sole and absolute discretion, without impairing or otherwise affecting
the other rights and remedies of Lender (and any and all costs and expenses,
including reasonable attorneys’ fees, paid or incurred by Lender in connection
with the following shall constitute a Protective Advance):

(i)              declare the entire unpaid Debt to be immediately due and
payable without any further notice, demand or other action by Lender;

(ii)            subject to the terms of the Mortgage, institute proceedings,
judicial or otherwise, or take any other action, for the enforcement of Lender’s
rights under the Loan Documents or at law or in equity, including the
appointment of a receiver, the foreclosure, auction or sale (public or private)
of the Collateral or any portion thereof;

(iii)          terminate, in whole or in part, any obligation Lender may have
hereunder or under any other Loan Document;

(iv)          institute an action, suit or proceeding in equity for the specific
performance of any of the Obligations;

39

 

 

(v)            pay, perform, or cause the performance of any of the Obligations,
complete construction of any work at the Property, in each case in its own name
or in the name of Borrower, it being understood and agreed that Borrower hereby
grants to Lender a power of attorney coupled with an interest to take any such
action;

(vi)          recover judgment on the Note either before, during or after any
proceedings for the enforcement of any other Loan Document;

(vii)        exercise any and all rights and remedies granted to a secured party
upon default under the applicable Uniform Commercial Code;

(viii)      exercise all or any one or more of the rights, powers and other
remedies available to Lender under the Loan Documents, at law or in equity, at
any time and from time to time, whether or not all or any portion of the Debt
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceedings or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Collateral;

(ix)          apply any sums held by the Lender, or held in escrow or otherwise
by Lender belonging to Borrower to the payment of the Debt; and

(x)            pursue such other remedies and rights as Lender may have under
Applicable Law or at equity or available under the Loan Documents.

(b)            Proceeds. The proceeds of any disposition of the Collateral, or
any part thereof, or any other sums collected by Lender pursuant to the Loan
Documents (including the collection of rents), may be applied by Lender to the
payment of the Debt or any part thereof in such priority and amounts as Lender
in its sole and absolute discretion shall determine.

(c)             Lender Action. Upon the occurrence of any Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any Obligation, take any action
in such manner and to such extent as Lender may deem necessary to protect the
Collateral and/or take any action to cure any Event of Default. Borrower agrees
that Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring an action or proceeding to protect its interest in
the Property or to collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees), shall constitute a Protective Advance and shall be
payable on demand. The Borrower hereby waives any and all presentment, demand,
notice of dishonor, protest, and all other notices and demands in connection
with the enforcement of Lender’s rights under the Loan Documents, and hereby
consents to, and waives notice of release, with or without consideration of the
Guarantor or any Collateral, notwithstanding anything contained herein or in the
Loan Documents to the contrary.

40

 

 

(d)            No Further Right to Cure. Once an Event of Default has occurred
hereunder, in Lender’s sole discretion, such Event of Default shall be deemed
continuing hereunder regardless of whether Borrower, Guarantor, Lender, or any
other Person has taken any action to remedy or cure the cause of such Event of
Default.

(e)             No Waiver, Etc. The failure of Lender to insist upon strict
performance of any term, covenant or condition contained herein or in the other
Loan Documents shall not be deemed to be a waiver, modification, amendment or
estoppel thereof and Borrower or other Person shall not be entitled to rely on
such action or inaction. Borrower shall not be relieved of or released from its
Obligations by reason of (i) the failure of Lender to comply with any request of
Borrower to take any action to enforce any of the provisions hereof or any other
Loan Document, (ii) the release, regardless of consideration, of the whole or
any part of the Collateral, or of the Guarantor or any Person liable for the
Debt or any portion thereof, or (iii) any agreement or stipulation by Lender
extending the time of payment or otherwise modifying or supplementing the terms
of the Loan Documents. Lender may resort for the payment of the Debt to any
Collateral held by Lender in such order and manner as Lender, in its sole and
absolute discretion, may elect. Lender may take action to recover the Debt, or
any portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to recover against the Collateral under the Loan
Documents. The rights of Lender under each of the Loan Documents shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision of any Loan Document to the exclusion of any
other provision. Lender shall not be limited exclusively to the rights and
remedies herein stated but shall be entitled to every right and remedy now or
hereafter afforded at law or in equity.

41

 

 

ARTICLE VIII
MISCELLANEOUS

Section 8.1          Further Assurances. Borrower forthwith upon the execution
and delivery of this Agreement and thereafter from time to time at Lender’s
request, will cause any of the Loan Documents (including any additional
Financing Statements or continuation statements) to be filed, registered or
recorded in such manner and in such places as may be required or permitted by
any Applicable Law in order to publish notice of and fully protect, perfect or
continue the perfection of any Lien in favor of Lender and the interest of
Lender in the Collateral. In addition, Borrower will, at its sole cost and
expense, (i) do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered all and every such further acts, deeds, conveyances,
mortgages assignments, financing statements, continuation statements, notices of
assignments, transfers and assurances as Lender shall, from time to time,
require, for the better assuring, carrying out, conveying, assigning,
transferring, pledging, hypothecating, perfecting, preserving and confirming
unto Lender the Liens and other property rights granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted or transferred, or intended
now or hereafter so to be, under the Loan Documents, or which Borrower may be or
may hereafter become bound to convey, assign, transfer, pledge, or hypothecate
to Lender, or for carrying out the intention or facilitating the performance of
the terms of the Loan Documents and (ii) furnish or cause to be furnished to
Lender all instruments, documents, surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
and each and every other document, certificate, agreement and instrument
required to be furnished by Borrower pursuant to the terms of the Loan Documents
or reasonably requested by Lender in connection therewith. Borrower, on demand,
will execute and deliver one or more financing statements or other instruments,
to evidence more effectively the security interest of Lender in the Collateral.

Section 8.2          Estoppel Certificates/Subordination, Non-Disturbance and
Attornment Agreements.

(a)             Borrower’s Estoppel Certificates. Borrower, within ten (10)
Business Days after request by Lender, shall furnish to Lender a current written
statement, dated as of the date of Borrower’s response, duly acknowledged and
certified, setting forth (i) the amount of the Debt, (ii) the rate or rates of
interest on the Note, (iii) the terms of payment and Maturity Date of the Note ,
(iv) the date installments of interest and/or principal were last paid, (v) a
list of all the Loan Documents, (vi) that, except as specifically provided in
such statement and to Borrower’s Knowledge, there are no defaults or events
which with the passage of time or the giving of notice or both, would constitute
an Event of Default under the Loan Documents, (vii) that the Loan Documents are
valid, legal and binding obligations of Borrower, enforceable against Borrower
in accordance with their terms and have not been modified or if modified, giving
particulars of such modification, (viii) whether any offsets or defenses exist
against the Obligations and, if any are alleged to exist, a detailed description
thereof, and (ix) as to any other matters reasonably requested by Lender.

42

 

 

(b)            Tenant Estoppel Certificates. On or prior to the Closing Date,
Borrower shall deliver to Lender a Tenant Estoppel Certificate from all tenants
with Leases in excess of 2,000 square feet at the Property which must total
ninety-five percent (95%) of the Leases at the Property, the form of which shall
be approved by Lender. Following a period of twelve (12) months after the
Closing Date (unless an Event of Default occurs, then Lender may request a
Tenant Estoppel Certificate at any time), Borrower, within five (5) days after
request by Lender, shall send out a Tenant estoppel request to any other tenant
previously approved by Lender using the same form of tenant estoppel certificate
form accepted by Lender for Closing or such other form as may be provided for in
any Lease previously approved by Lender in writing and such tenant estoppel
certificate shall be delivered to Lender within forty-five (45) days of the date
of Borrower’s written request such tenant for same. So long as no Event of
Default exists, Lender shall not request a tenant estoppel certificate from any
tenant more frequently than once per calendar year.

(c)             Subordination, Non-Disturbance and Attornment Agreements. On or
prior to the Closing Date, Borrower shall deliver to Lender a Subordination,
Non-Disturbance and Attornment Agreement from the following Tenants whose Leases
are each in excess of 5,000 square feet: Roundy’s Supermarkets, Inc., a
Wisconsin corporation; and any other tenant whose Lease is of record which
includes, without limitation, PNC Bank National Association; the form of which
shall be approved by Lender. Following the Closing Date, Borrower, within thirty
(30) days after request by Lender, shall furnish to Lender, Subordination,
Non-Disturbance and Attornment Agreements from any and all other tenants at the
Property previously approved by Lender in writing, whose Leases are each in
excess of 5,000 square feet or whose Lease is of record, the form of which shall
be acceptable to Lender.

Section 8.3          Principles of Construction. The following principles of
construction shall apply to this Agreement:

(a)             The titles and headings of the Articles, Sections and
subsections of this Agreement have been inserted for convenience of reference
only and are not intended to summarize or otherwise describe the subject matter
of such Articles, Sections and subsections and shall not be given any
consideration in the construction of this Agreement.

(b)            All references to Sections and Exhibits are to Sections and
Exhibits in or to this Agreement unless otherwise specified. Any reference to
“this Section” in this Agreement shall mean the Section in which such reference
appears, and shall also be deemed refer to the subsections contained in such
Section.

(c)             Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

43

 

 

(d)            The words “includes”, “including” and similar terms shall be
construed as if followed by the words “without limitation.”

(e)             Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

(f)             To the extent that any provision in this Agreement requires,
expressly or implicitly, performance, observance or compliance by any Person
other than Borrower, or requires Borrower to cause such performance, observance
or compliance, such provision shall be construed as Borrower’s obligation to
cause such other Person to perform, observe or comply with such provision, and,
accordingly, the failure by such Person to perform, observe or comply with such
provision shall be considered a breach by Borrower of its obligations under this
Agreement. Further, whenever any provision of this Agreement prohibits any
Person from doing or causing to be done, or requires any Person to abstain from
doing or causing or permitting, any act or thing, such provision shall be deemed
to have been breached if such act or thing is done by Borrower or other Person
acting by or on behalf of such Person. The foregoing is subject to any
applicable cure periods afforded Borrower under this Agreement.

(g)            Definitions contained in this Agreement or any other Loan
Document which identify documents, including this Agreement or any other Loan
Document, shall be deemed to include all Amendments thereto.

(h)            Any reference in the Loan Documents to the successors or assigns
of Borrower shall not be construed to imply any consent or approval by Lender of
any such succession or assignment.

(i)              Borrower acknowledges and agrees that this Agreement and the
other Loan Documents shall not be construed more strictly against the Lender
because the Lender or its legal counsel was the primary draftsperson of this
Agreement or such other Loan Document, as the case may be.

Section 8.4          Parties Bound, Etc. The provisions of this Agreement shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective permitted successors and assigns, provided nothing in this Section
shall be deemed to give Borrower the right to transfer any interest in the
Property.

Section 8.5          Waivers. Lender may at any time and from time to time waive
any one or more of the conditions, requirements or obligations contained herein,
but any such waiver shall be deemed to be made in pursuance hereof and not in
modification thereof, and any such waiver in any instance or under any
particular circumstance shall not be effective unless in writing and shall not
be considered a waiver of such condition in any other instance or any other
circumstance.



44

 



Section 8.6           Severability. If any term, covenant or provision of this
Agreement or any other Loan Document shall be held to be invalid, illegal or
unenforceable in any respect, this remainder of this Agreement or such other
Loan Document shall remain in full force and effect and shall be construed
without such term, covenant or provision.

Section 8.7          Release of Collateral. Lender may release, regardless of
consideration, any part of the Collateral without in any way impairing or
affecting the validity, priority or perfection of its Lien on or in the
remaining Collateral.

Section 8.8          Notices. Any notice, demand or other communication required
or permitted hereunder shall be in writing and shall be deemed to have been
given: (i) if and when personally delivered, or (ii) if sent by overnight
express carrier, then on the next Business Day following delivery to the
overnight express carrier and addressed to a party at its address set forth
below:

  If to Borrower:

IREIT West Bend Main, L.L.C.

c/o Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: President

        with a copy to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert Baum, Esq., General Counsel

        If to Lender:

PNC Bank, National Association

One North Franklin Street, Suite 2150

Chicago, Illinois 60606

Attn: Joel G. Dalson, Senior Vice President

        with a copy to:

Robbins, Salomon & Patt, Ltd.

180 North LaSalle Street, Suite 3300

Chicago, Illinois 60601

Attn: Andrew M. Sachs, Esq.

     

or to such other address the party to receive such notice may have heretofore
furnished to all other parties by notice in accordance herewith. Except as
otherwise specifically required herein, no notice of the exercise of any right
or option granted to Lender herein is required to be given.

Section 8.9          Modification. This Agreement may not be modified, amended
or terminated, except by an agreement in writing executed by Lender and
Borrower. Borrower acknowledges that the Loan Documents set forth the entire
agreement and understanding of Lender and the Borrower with respect to the Loan
and that no oral or other agreements, understandings, representations or
warranties exist with respect to the Loan other than those expressly set forth
in the Loan Documents. All prior agreements among or between such parties,
whether oral or written, are superseded by the terms of the Loan Documents.

45

 

 

Section 8.10       Indemnity. Borrower hereby agrees to defend, indemnify and
hold harmless Lender, its directors, officers, employees, agents, successors and
assigns (each an “Indemnified Lender Party”) from and against any and all
losses, damages, liabilities, claims, actions, judgments, court costs and legal
or other expenses (including attorneys’ fees) which such Indemnified Lender
Party may incur as a direct or indirect consequence of: (i) the use of the
Property or any portion thereof; (ii) the compliance of the Property and each
portion thereof with Applicable Law, (iii) the purpose to which Borrower applies
the proceeds of the Loan; (iv) the failure of Borrower to perform any
obligations as and when required by any of the Loan Documents; (v) any failure
at any time of Borrower’s representations or warranties to be true and correct;
or (vi) any act or omission by Borrower or other Person (other than Lender) with
respect to the Property or any portion thereof. Borrower shall pay to such
Indemnified Lender Party, within ten (10) days of such Indemnified Lender
Party’s demand therefore (which demand shall be accompanied by reasonable backup
documentation evidencing any amounts owing to such Indemnified Lender Party
under this indemnity), any amounts owing under this indemnity. To the extent
that any Indemnified Lender Party has made any payment on account of any matter
for which it is indemnified hereunder which is not repaid within such time,
Lender shall be deemed to have made a Protective Advance in the amount so owing
to such Indemnified Lender Party. Borrower’s duty and obligation to defend,
indemnify and hold harmless each Indemnified Lender Party shall survive
cancellation of the Note, repayment of the Debt and the release or reassignment
of any Collateral. Notwithstanding anything in this Agreement to the contrary,
no Indemnified Lender Party shall be entitled to be indemnified for its own
gross negligence or willful misconduct.

Section 8.11       Lender Consent and Approval. Except as may otherwise be
expressly provided to the contrary, wherever pursuant to this Agreement or any
other Loan Document or otherwise with respect to the Loan, Lender exercises any
right given to it to consent or not consent, or to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender or Lender is otherwise
entitled to exercise its judgment or discretion, the decision of Lender to
consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory or otherwise to
exercise its judgment or discretion, shall be in the sole and absolute
discretion of Lender and shall be final and conclusive.

Section 8.12       Reasonableness. If at any time Borrower believes that Lender
has not acted reasonably in granting or withholding any approval or consent
under the Loan Documents or any other document or instrument now or hereafter
executed and delivered in connection therewith or otherwise with respect to the
Loan, as to which approval or consent either Lender has expressly agreed to act
reasonably, or absent such agreement, a court of law having jurisdiction over
the subject matter would require Lender to act reasonably, then as Borrower’s
sole and exclusive remedy, Borrower shall be entitled to seek injunctive relief
or specific performance. Further, Borrower hereby covenants and agrees that no
action or claim for monetary damages other than actual damages, consequential
damages or punitive damages or any other damages (including lost profit) shall
in any event or under any circumstance be maintained by Borrower against Lender,
and Borrower hereby waives any right to any such damages.

46

 

 

Section 8.13       Relationship. The relationship of Lender, on the one hand,
and Borrower, on the other hand, is strictly and solely that of lender and
borrower and nothing contained in the Loan Documents or any other document or
instrument now or hereafter executed and delivered in connection therewith or
otherwise in connection with the Loan is intended to create, or shall in any
event or under any circumstance be construed as creating, a partnership, joint
venture, tenancy-in-common, joint tenancy or other relationship of any nature
whatsoever between Lender, on the one hand, and Borrower, on the other hand,
other than as lender and borrower. Lender neither undertakes nor assumes any
responsibility or duty to Borrower, except as expressly provided in this
Agreement and the other Loan Documents, or to any other Person.

Section 8.14       Brokers and Financial Advisors. Borrower hereby represents to
Lender that no Borrower or any Affiliate thereof has dealt with financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. Borrower agrees
to indemnify and hold the Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way (including reasonable
attorneys’ fees) relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower or any Affiliate thereof in connection with
the transactions contemplated herein. The provisions of this Section shall
survive the expiration and termination of this Agreement and the repayment of
the Debt.

Section 8.15       Counterclaims. Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with the Loan or the Loan Documents.

Section 8.16       Loan Expenses. Borrower covenants and agrees to immediately
pay Lender on demand all costs and expenses (“Loan Expenses”) including
reasonable attorneys’ fees, incurred by Lender in connection with or relating to
the Loan, including: (i) Lender’s Closing Expenses; (ii) the Borrower’s ongoing
performance of and compliance with its agreements and covenants contained in the
Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements; (iii) any request made to Lender for consent or approval of any
matter; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers, extensions or other
modifications to the Loan Documents or any other document or matter requested by
Borrower and/or Lender; (v) all federal, state, county and local taxes, filing,
registration or recording fees and all other taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
any of Loan Documents; (vi) title insurance premiums and escrow charges; and
(vii) reasonable attorneys’ fees incurred by Lender in connection with any of
the foregoing, including in connection with any bankruptcy or similar proceeding
affect the Property, the Collateral or Borrower. All Loan Expenses incurred by
Lender shall be due and payable within ten (10) Business Days of demand, and
(without limiting any other right or remedy of Lender) if not paid within such
10-day period shall bear interest at the Default Rate from the date of such
demand until the date paid.

47

 

 

Section 8.17       Protective Advances.

(a)             Protective Advances. Borrower covenants and agrees to
immediately pay Lender on demand all costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection with or as a consequence of
any of the following (each a “Protective Advance”): (i) any Event of Default
under the Loan Documents including any reasonable third party out-of-pocket
costs and expenses and other amounts expended by Lender in curing or attempting
to cure the same; (ii) any bankruptcy proceeding of Borrower; (iii) the
collection of the Debt, (iv) the enforcement of Lender’s rights and remedies
under the Loan Documents or enforcing or preserving any rights in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting the Property,
Borrower, the Loan Documents, or any Collateral; or (v) any payment or other
amount which is designated as a Protective Advance by any other provision of the
Loan Documents. All Protective Advances made by Lender under the Loan Documents
shall be evidenced by, and be deemed to be advanced as principal under the Note,
regardless of whether any such Protective Advance causes the principal balance
of the Note to exceed the original stated amount of the Note, and shall be due
and payable on demand. Borrower expressly acknowledges that Lender is authorized
to make Protective Advances regardless of whether Lender shall have commenced
any action or proceeding against Borrower. Subject to Section 8.17(b), the
making of any Protective Advance by Lender shall constitute an automatic Event
of Default hereunder (with no notice, cure or grace period).

(b)            With respect to any event or circumstance which is a breach,
default or violation under one or more Loan Documents, if Lender makes a
Protective Advance to cure such default, breach or violation prior to the
expiration of any Applicable Grace Period, the making of such Protective Advance
shall not constitute an Event of Default hereunder if prior to the expiration of
such Applicable Grace Period Borrower repays to Lender the amount of such
Protective Advance together with interest thereon at the Default Rate from the
date such Protective Advance was made to the date repaid to Lender.

48

 

 

Section 8.18       Attorneys’ Fees. Borrower will pay Lender’s reasonable
attorneys’ fees and reasonable third party out-of-pocket costs in connection
with the enforcement of this Agreement; without limiting the generality of the
foregoing, if at any time or times hereafter the Lender employs counsel for
advice or other representation with respect to any matter concerning Borrower,
this Agreement, the Property or the Loan Documents or to protect, collect,
lease, sell, take possession of, or liquidate the Property, or to attempt to
enforce or protect any security interest or lien or other right in the Property
or under any of the Loan Documents, or to enforce any rights of the Lender or
obligations of Borrower or any other person, firm or corporation which may be
obligated to Lender by virtue of this Agreement or under any of the Loan
Documents or any other agreement, instrument or document, heretofore or
hereafter delivered to Lender in furtherance hereof, then in any such event all
of the reasonable attorneys’ fees arising from such services, and any expenses,
reasonable third party out-of-pocket costs and charges relating thereto, shall
constitute an additional indebtedness owing by Borrower to Lender payable on
demand and evidenced and secured by the Loan Documents.

Section 8.19       Rescission of Payments. If at any time all or any part of any
payment made by Borrower in connection with this Agreement or any other Loan
Document is rescinded, returned or Lender is otherwise required to hold such
payment in trust for or otherwise return the payment to another Person, for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of
Borrower or any other Person), then the Obligations of Borrower shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous payment, and the Obligations of Borrower
under the Loan Documents shall continue to be effective or be reinstated, as the
case may be, as to such payment, all as though such previous payment had never
been made.

Section 8.20       No Third Party Beneficiary. No Person other than Lender and
Borrower and their permitted successors and assigns or any Indemnified Lender
Party shall have any rights under this Agreement.

Section 8.21       Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this Agreement to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart.

49

 

 

Section 8.22       Facsimile and Photocopy. Lender and Borrower hereby agree
that any facsimile or photocopy signature on any Loan Document or on any notice,
document or other certificate delivered pursuant to the Loan Documents shall be
deemed to have the same force and effect as an original signature, and to the
fullest extent permitted by Applicable Law may be used in lieu of an original
signature to evidence the execution and delivery of the document, certificate or
instrument to which such facsimile or photocopy signature is attached.

Section 8.23       Time. Time is of the essence of each and every term of this
Agreement and the other Loan Documents except and only to the extent
specifically waived by Lender in writing.

Section 8.24       WAIVER OF STATUTORY RIGHTS. BORROWER SHALL NOT APPLY FOR OR
AVAIL ITSELF OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION OR EXEMPTION LAWS,
OR ANY SIMILAR LAWS NOW EXISTING OR HEREAFTER ENACTED, IN ORDER TO PREVENT OR
HINDER THE ENFORCEMENT OF THE LOAN DOCUMENTS, BUT HEREBY WAIVES THE BENEFIT OF
SUCH LAWS TO THE FULL EXTENT THAT IT MAY DO SO UNDER APPLICABLE LAW. BORROWER
HEREBY WAIVES ANY AND ALL RIGHT TO HAVE THE PROPERTY AND ESTATES COMPRISING THE
COLLATERAL MARSHALED AND AGREES THAT ANY COURT HAVING JURISDICTION OVER ANY
EXERCISE OF LENDER’S REMEDIES MAY ORDER THE COLLATERAL SOLD AS AN ENTIRETY OR IN
SEPARATE PARTS. BORROWER HEREBY WAIVES, TO THE FULL EXTENT IT MAY DO SO OR NOT
PROHIBITED UNDER APPLICABLE LAW, ANY AND ALL RIGHTS OF REDEMPTION FROM SALE
UNDER ANY ORDER OR DECREE OF FORECLOSURE, UCC AUCTION OR UNDER ANY PUBLIC OR
PRIVATE SALE PERMITTED UNDER ANY APPLICABLE LAW NOW EXISTING OR HEREAFTER
ENACTED.

Section 8.25       USURY LAWS.

(a)             BORROWER ACKNOWLEDGES AND AGREES THAT ALL AMOUNTS PAYABLE UNDER
THE LOAN DOCUMENTS FORM AN INTEGRAL COMPONENT OF THE DEBT AND PAYMENT OF THE
SAME IS A MATERIAL INDUCEMENT TO LENDER TO MAKE THE LOAN AND ENTER INTO THE LOAN
DOCUMENTS, AND THAT LENDER WOULD NOT BE WILLING TO MAKE THE LOAN AND ENTER INTO
THE LOAN DOCUMENTS BUT FOR BORROWER’S AGREEMENT TO PAY THE ENTIRE DEBT PURSUANT
TO THE TERMS OF THE LOAN DOCUMENTS. BORROWER FURTHER ACKNOWLEDGES AND AGREES
THAT THE PAYMENT OF THE ENTIRE DEBT IS FAIR AND REASONABLE IN LIGHT OF THE SIZE
OF THE RISK TAKEN BY LENDER AND THAT PAYMENT OF THE ENTIRE DEBT OR ANY COMPONENT
THEREOF WILL NOT VIOLATE APPLICABLE USURY LAWS. WITHOUT LIMITING THE FOREGOING,
BORROWER HEREBY WAIVES ANY RIGHT OR DEFENSE THEY MAY HAVE TO THE PAYMENT OF THE
DEBT OR ANY PORTION THEREOF BASED ON ANY USURY, PENALTY OR OTHER SIMILAR LAWS OR
EQUITABLE PRINCIPLES.

50

 

 

(b)            BORROWER ACKNOWLEDGES AND AGREES, WITHOUT LIMITING THE ABOVE,
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS IS SUBJECT TO THE EXPRESS
CONDITION THAT AT NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY ANY
AMOUNT UNDER THE LOAN DOCUMENTS INCLUDING ANY INTEREST ON THE PRINCIPAL BALANCE
OF THE LOAN AT A RATE IN EXCESS OF THE MAXIMUM INTEREST RATE WHICH BORROWER IS
PERMITTED BY APPLICABLE LAW TO CONTRACT OR AGREE TO PAY. IN DETERMINING WHETHER
OR NOT THE INTEREST OR ANY OTHER AMOUNT PAID OR PAYABLE UNDER THE LOAN DOCUMENTS
EXCEEDS THE MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW (A) BORROWER AND LENDER
SHALL TO THE EXTENT PERMITTED UNDER APPLICABLE LAW CHARACTERIZE ANY
NON-PRINCIPAL PAYMENT, AS A FEE, PREMIUM OR EXPENSE RATHER THAN INTEREST, AND
(B) ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE, FORBEARANCE, OR
DETENTION OF THE DEBT, SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM OF
THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT
OF THE DEBT DOES NOT EXCEED THE MAXIMUM LAWFUL RATE OF INTEREST. IF BY THE TERMS
OF THE LOAN DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY ANY
AMOUNT UNDER THE LOAN DOCUMENTS INCLUDING INTEREST ON THE PRINCIPAL BALANCE DUE
UNDER THE LOAN AT A RATE IN EXCESS OF SUCH MAXIMUM RATE, SUCH INTEREST SHALL BE
DEEMED TO BE IMMEDIATELY REDUCED TO SUCH MAXIMUM RATE AND ALL PREVIOUS PAYMENTS
IN EXCESS OF THE MAXIMUM RATE SHALL BE DEEMED TO HAVE BEEN PARTIAL PREPAYMENTS
(WHETHER OR NOT PERMITTED OR PROHIBITED UNDER THE LOAN DOCUMENTS) IN REDUCTION
OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE.

51

 

 

Section 8.26       GOVERNING LAW. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
ILLINOIS, AND THE LOAN WILL BE MADE BY LENDER IN THE STATE OF ILLINOIS, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WILL BE DISBURSED FROM THE STATE
OF ILLINOIS, WHICH STATE THE LENDER AND BORROWER AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (EXCLUDING APPLICATION OF ANY PRINCIPLE OF CONFLICT OF
LAWS WHICH WOULD DIRECT THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW OR NOT PROHIBITED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 8.27       JURISDICTION.

(a)             SUIT BY BORROWER. BORROWER HEREBY AGREES THAT ANY LEGAL SUIT,
ACTION OR PROCEEDING BROUGHT BY BORROWER OR ANY AFFILIATE THEREOF AGAINST LENDER
(OTHER THAN COMPULSORY COUNTERCLAIMS PERMITTED HEREUNDER IN CONNECTION WITH ANY
ACTION, SUIT OR PRECEDING COMMENCED BY LENDER IN A JURISDICTION OUTSIDE OF
ILLINOIS) ARISING OUT OF OR RELATING TO THE LOAN, THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR RELATING TO THE PROPERTY SHALL ONLY BE INSTITUTED BY
BORROWER OR SUCH AFFILIATE THEREOF IN COURTS OF THE STATE OF ILLINOIS LOCATED IN
THE COUNTY OF COOK, STATE OF ILLINOIS OR THE UNITED STATES DISTRICT COURT
LOCATED IN THE CITY OF CHICAGO, ILLINOIS. BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO BRING ANY LEGAL OR
EQUITABLE SUIT, ACTION OR PROCEEDING AGAINST LENDER ARISING OUT OF OR RELATING
TO THE LOAN, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR RELATING TO
THE PROPERTY IN ANY OTHER COURT OTHER THAN COURTS OF THE STATE OF ILLINOIS
LOCATED IN THE COUNTY OF COOK OR THE UNITED STATES DISTRICT COURT LOCATED IN THE
CITY OF CHICAGO, ILLINOIS.

52

 

 

(b)            SUIT BY LENDER. WITH RESPECT TO ANY CLAIM OR ACTION ARISING
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, BORROWER (I) IRREVOCABLY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND THE
UNITED STATES DISTRICT COURT LOCATED IN THE CITY OF CHICAGO, ILLINOIS, (II)
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF WISCONSIN AND THE PERTINENT UNITED STATES DISTRICT COURT FOR WEST BEND,
WISCONSIN THE LOCATION OF THE PROPERTY, (III) AGREES THAT ALL SUCH CLAIMS OR
ACTIONS MAY, IN LENDER’S DISCRETION, BE HEARD AND DETERMINED IN SUCH COURTS OF
THE STATE OF ILLINOIS OR THE STATE OF WISCONSIN OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURTS AND (IV) IRREVOCABLY WAIVES ANY (A) OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT
IN ANY SUCH COURT AND (B) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN
THIS AGREEMENT WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN ACTION OR
PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

(c)             AGENT FOR PROCESS. BORROWER WILL MAINTAIN AN AGENT FOR SERVICE
OF PROCESS IN ILLINOIS AND GIVE PROMPT NOTICE TO LENDER OF THE NAME AND ADDRESS
OF ANY NEW AGENT APPOINTED BY BORROWER. BORROWER FURTHER AGREES THAT THE FAILURE
OF ITS AGENT FOR SERVICE OF PROCESS TO GIVE BORROWER NOTICE OF ANY SERVICE OF
PROCESS WILL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY
JUDGMENT BASED THEREON.

Section 8.28       WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY FOR ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THE LOAN DOCUMENTS OR (B) IN ANY WAY RELATING TO THE
PROPERTY, THE LOAN, THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER AND LENDER HEREBY AGREE
AND CONSENT THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS AGREEMENT OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
BORROWER TO THE WAIVER OF ANY RIGHT BORROWER MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.

53

 

 

Section 8.29       Anti-Money Laundering/International Trade Law Compliance
Representation and Warranty. The Borrower represents and warrants to the Lender,
as of the date of this Agreement that: (a) no Covered Entity is a Sanctioned
Person; and (b) no Covered Entity, either in its own right or through any third
party, (i) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law; (ii) does business in or with, or derives any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; or (iii) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

Section 8.30       Anti-Money Laundering/International Trade Law Compliance
Covenant. Borrower covenants and agrees to all of the covenants and obligations
contained in this Section 8.30. No Covered Entity will become a Sanctioned
Person. No Covered Entity, either in its own right or through any third party,
will (a) have any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law; (b) do business in or with, or derive any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited
by any Anti-Terrorism Law or (d) use the Advances to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law. The funds
used to repay the Debt and the Obligations will not be derived from any unlawful
activity. Each Covered Entity shall comply with all Anti-Terrorism Laws. The
Borrower shall promptly notify the Lender in writing upon the occurrence of a
Reportable Compliance Event.

Any default, breach or violation of any covenant contained in this Section 8.30
shall be an automatic Event of Default (without any notice, grace or cure
period).

Section 8.31       Definitions Regarding “Anti-Money Laundering”/International
Trade Law Compliance. For purposes of Sections 8.29, 8.30 and 7.01(p), the
following terms shall have the following meanings:

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Covered Entity” shall mean: (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

54

 

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Section 8.32       USA PATRIOT ACT NOTICE. To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify and record information that identifies
each Borrower that opens an account. What this means: when the Borrower opens an
account, the Lender will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Lender to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

55

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed this Loan Agreement
the day and year first above written.

  BORROWER:        

IREIT WEST BEND MAIN, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

  Its: Sole Member         By: /s/ David Z. Lichterman   Print Name: David Z.
Lichterman   Its: Vice President, Treasurer and CAO               LENDER:      
 

PNC BANK, NATIONAL ASSOCIATION,

a national banking association

        By: /s/ Joel G. Dalson   Print Name: Joel G. Dalson   Its: Senior Vice
President

 

 

 

 

 

 

 

 

 

 

Execution Page to

Loan Agreement

 

56

 

 

EXHIBIT A
(Definition of Certain Terms)

“Affiliate” of any specified Person means (i) any other Person controlling,
controlled by or under common control with such specified Person; (ii) any
immediate or extended family member of such Person; and (iii) any other Person
controlling, controlled by or under common control with such family member. In
addition, each Borrower or other Person holding any Ownership Interest shall be
deemed an Affiliate of (x) each other Borrower or other Person holding any
Ownership Interest and (y) each other Person controlling, controlled by or under
common control with such other Borrower or other Person holding any Ownership
Interest. For the purposes of this definition, “control” when used with respect
to any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; and
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Loan Agreement, as the same may from time to time be
amended.

“Amendments” means any and all amendments, modifications, extensions,
replacements, terminations, renewals, substitutions, consolidations,
restatements, or supplements made from time to time.

“Applicable Grace Period” means a period of time, if any, with respect to any
event or circumstance which is a breach, default or violation under one or more
Loan Documents for which a notice, grace or cure period is given under such Loan
Document(s), the period (A) commencing on the date such event or circumstance
first occurred and (B) ending on the date such notice, grace or cure period
would have expired had no cure been effected.

“Applicable Law” means (i) all existing and future governmental statutes, laws,
rules, orders, regulations, ordinances, judgment decrees and injunctions of any
Governmental Authority (including Environmental Laws) affecting either the
Lender, Borrower, any Property, any Collateral, or any part thereof (whether now
or hereafter enacted and in force), including those relating to zoning,
occupancy, building codes, health, fire and safety; (ii) all permits, licenses
and authorizations and regulations relating thereto, including the building
permit and certificates of occupancy; and (iii) all covenants, conditions and
restrictions contained in any agreements, instruments or other documents at any
time in force (whether or not involving any Governmental Authority) affecting
the Property or any part thereof.

“Assignment and Subordination of Construction Management Agreement and Post
Closing and Indemnity Agreement” has the meaning set forth in Section 2.1(j) of
this Agreement.

“Assignment and Subordination of Property Management Agreement” has the meaning
set forth in Section 2.1(h) in this Agreement.

A-1

 

 

“Assignment of Leases and Rents” has the meaning set forth in Section 2.1(d).

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101-1330)
as now or hereafter amended or recodified.

“Bankruptcy Law” means the Bankruptcy Code and any other existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or similar law, rule or regulation for the
relief of debtors.

“Base Rate” means the highest of: (A) the Prime Rate and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points.

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Borrower Earnout Payment” has the meaning set forth in Section 1.16 of this
Agreement.

“Borrower’s and Guarantor’s Counsel Opinions” means the opinions of legal
counsel in form and content satisfactory to Lender covering such matters as
Lender shall reasonably request, including: (a) organization, legal existence,
good standing and qualification of Borrower in each applicable jurisdiction, (b)
organizational power and authority of Borrower; (c) the due execution and
delivery of each of the Loan Documents by Borrower and the Guarantor and the
enforceability of each of the Loan Documents under Illinois and Arkansas law, as
applicable; (d) absence of conflicts with organizational documents and
Applicable Law; (e) litigation; (f) no further consents required; (g) perfection
of Liens; (h) usury and (i) choice of law.

“Borrower’s Knowledge” means the actual knowledge of Borrower.

“Business Day” means any day other than: (i) a Saturday or a Sunday and (ii) a
day on which federally insured depository institutions in the State of Illinois
are authorized or obligated by applicable law to be closed.

“Casualty” means any loss, damage or destruction of the Property or any portion
thereof by fire, casualty, act of god or otherwise.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, and any other amendments thereto now or hereafter
enacted.

“CFTC” shall mean the Commodity Futures Trading Commission.

A-2

 

 

“Closing Date” means July 31, 2014.

“Code” means the Internal Revenue Code of 1986, and as it may be further amended
from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

“Collateral” means any and all property, real or personal, tangible or
intangible, described in the Loan Documents as being mortgaged, assigned,
pledged or transferred to Lender by Borrower as security for the Obligations.

“Collateral Assignment of Purchaser’s Interest in Earnout Purchase Price Escrow”
has the meaning set forth in Section 2.1(k) of this Agreement.

“Collateral Assignment of Purchaser’s Interest in Escrow Agreement” has the
meaning set forth in Section 2.1(m) of this Agreement.

“Condemnation” means any taking of the Property or any portion thereof by any
Condemning Authority through eminent domain or otherwise, including any transfer
made in lieu of or in anticipation of the exercise of such taking.

“Condemning Authority” means any Person who has condemnation or eminent domain
powers over the Property or any portion thereof.

“Consent to Assignment and Subordination of Management New Building Agreements
and Estoppel” has the meaning set forth in Section 2.1(l) of this Agreement.

Consent to Assignment and Subordination of New Building Agreements and Estoppel
has the meaning set forth in Section 2.1(l) of this Agreement.

“Constructed Vacant Space” has the meaning set forth in Section 1.16 of this
Agreement.

“Construction Management Agreement” has the meaning set forth in Section 3.1(ii)
of this Agreement.

“Debt” means the following: (a) all sums due and payable under the Loan
Documents, including the whole of the principal sum of the Note and all accrued
and unpaid interest thereon, together with any and all other sums due under the
Note, additional fees and costs, all as may be set forth with greater
specificity in the applicable terms and provisions of the Note or the other Loan
Documents, (b) all Protective Advances, (c) all Loan Expenses, (d) all other
monies or amounts agreed or provided to be paid by Borrower under the Loan
Documents, and (e) all other sums advanced and costs and expenses (including
reasonable attorneys’ fees) incurred by Lender in connection with the foregoing
indebtedness or any part thereof, any renewal, extension, or change of or
substitution for the foregoing indebtedness or any part thereof.

A-3

 

 

“Debt Service” means, for any period, the presumed sum of all principal and
interest payments which would be due and payable during such period on the Loan
assuming the amortization of the total principal amount of the Loan based on the
greater result of: (i) the actual interest expense for the Loan and scheduled
principal amortization, if any, of the total Loan commitment; (ii) a seven and
73/100ths percent (7.73%) mortgage constant (based upon a 6.00% per annum
interest rate amortized over a twenty-five (25) year amortization schedule of
the total Loan commitment); or (iii) “mortgage style” amortization of the total
Loan commitment over a twenty-five (25) year amortization schedule at a per
annum interest rate equal to the higher of: (a) two percent (2.00%) over the
yield to maturity of the most recent 10-year U.S. Treasury Note, or (b) six
percent (6.00%), as determined by Lender at the time of testing the Debt Service
Coverage Ratio. For purposes of calculating the Debt Service Coverage Ratio
pursuant to Sections 1.14(a)(v) and 1.14(b)(iv) of this Agreement, Debt Service
will be calculated on an annualized basis.

“Debt Service Coverage Ratio” means for any period, the current actual ratio of
Borrower’s Net Operating Income to Borrower’s Debt Service.

“Default Rate” has the meaning set forth in Section 1.4(c) of this Agreement.

“Earnout Lease” has the meaning set forth in Section 1.16 of this Agreement.

“Earnout Proceeds” has the meaning set forth in Section 1.16 of this Agreement.

“Earnout Purchase Price Escrow Agreement” means that certain Escrow Agreement
(Earnout Purchase Price – Pick ‘n Save Center) dated July 11, 2014 executed by
and between Borrower and Seller which provides the terms and conditions for
Borrower to deposit the Seller Earnout as construction of the New Construction
Building is completed by the Seller with Chicago Title Insurance Company as
Escrow Agent.

“Easement Areas” means real property which: (a) directly abuts any Property and
(b) directly abuts a public right-of-way, which real property is the subject of
an easement (whether or not recorded) agreement which benefits any Property, all
of which Easement Areas are listed in Schedule A of the Lender’s Title Insurance
Policy so as to be included in the “insured property” description.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

A-4

 

 

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Loan Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Loan
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Loan
Document(s) to which such Borrower or Guarantor is a party).

“Environmental Indemnity” has the meaning set forth in Section 2.1(f) of this
Agreement.

“Environmental Laws” means any and all present and future laws, statutes,
ordinances, rules, regulations, orders, and determinations of any Governmental
Authority, pertaining to health, Hazardous Materials, natural resources,
conservation, wildlife, pollution or the environment, including CERCLA.

“Event of Default” has the meaning set forth in Section 7.1 of this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Loan Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Loan Document, the foregoing is subject to the following provisos: (a) if a Swap
Obligation arises under a master agreement governing more than one Swap, this
definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Loan Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, this definition of Excluded Hedge
Liability or Liabilities with respect to each such Person shall only be deemed
applicable to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

A-5

 

 

“Existing Leases” means those Leases of the Property which are in existence as
of the Closing Date executed by and between Borrower as Landlord and each of the
Existing Tenants.

“Existing Tenants” means those tenants of the Property under the Existing Leases
as reflected on the certified Rent Roll for the Property dated as of the Closing
Date received by Lender from Borrower.

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by Lender (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, of if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by Lender at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

“Financing Statements” means the UCC financing statements covering any
Collateral as Lender may require from time to time.

“First Extended Maturity Date” means the first to occur of: (i) July 31, 2020 or
(ii) the date on which the Debt becomes due and payable pursuant to the
provisions of the Loan Documents (whether by acceleration or otherwise). If such
First Extended Maturity Date is not a Business Day, such First Extended Maturity
Date shall be the next succeeding Business Day.

“First Extension Conditions” has the meaning set forth in Section 1.14(a) of
this Loan Agreement.

“First Extension Notice” has the meaning set forth in Section 1.14(a)(i) of this
Loan Agreement.

“First Extension Option” has the meaning set forth in Section 1.14(a) of this
Loan Agreement.

“First Extension Option Fee” has the meaning set forth in Section 1.12 of this
Loan Agreement.

“First Extension Update Appraisal” has the meaning set forth in Section
1.14(a)(iv) of this Loan Agreement.

A-6

 

 

“First Extension Update Appraisal Requirement” has the meaning set forth in
Section 1.14(a)(iv) of this Loan Agreement.

“GAAP” means generally accepted accounting principles applied in a manner
consistent with those used in preparation of the most recent financial
statements for Borrower and Guarantor delivered to Lender under Section 5.9(b)
of this Loan Agreement.

“Governmental Authority” means the United States of America, any state thereof,
any political subdivision of the United States of America or any state
(including any city or county in such states), and any department, commission,
agency, board, bureau, court or administrative, regulatory, adjudicatory, or
arbitrational body or other instrumentality or agency of any kind or any of them
having jurisdiction in any way over any Property, Borrower, or any other Person
referred to in this Agreement.

“Gross Revenues” means for any period, the revenues determined in accordance
with generally accepted accounting principles consistently applied, derived from
the ownership, operation, use, leasing and occupancy of the Property during such
period for: (a) tenants in occupancy with executed Leases which comply with
Section 5.13 of this Loan Agreement that are paying minimum base rent and common
area maintenance fees under Leases which are not in default (beyond all
applicable cure periods) and (b) for tenants with executed Leases which comply
with Section 5.13 of this Loan Agreement, are not in default (beyond all
applicable cure periods) and that will occupy and pay minimum base rent and
common area maintenance fees within ninety (90) days of the measurement date
(“90 Day Rent”), all as verified in a sworn statement of Borrower delivered to
Lender for the Property, together with all necessary supporting documentation
reasonably requested by Lender; provided, however, that in no event shall Gross
Revenues include: (i) income from tenants in bankruptcy; (ii) income from
tenants operating under defaulted Leases; (iii) income from tenants not paying
contractual rent or common area maintenance fees but no default has been
declared; (iv) income from tenants not in occupancy other than 90 Day Rent; (v)
income from tenants whose Lease expires within sixty (60) days from the
measurement date and have not executed a Lease renewal; (vi) Lease termination
fees; (vii) late fees from tenants; (viii) any gain arising from any write-up of
assets; (ix) any proceeds of the Loan; (x) proceeds or payments under insurance
policies; (xi) gross receipts of licensees, concessionaires or similar third
parties, except that portion paid to Borrower, if any; (xii) condemnation
proceeds or sales proceeds in lieu of and/or under threat of condemnation;
(xiii) any security deposits received from tenants in the Property, unless and
until the same are applied to rent or other obligations in accordance with the
tenant’s Leases; or (xiv) any other extraordinary items, in Lender’s reasonable
discretion. Gross Revenues shall be calculated assuming a vacancy rate equal to
the greater of the actual vacancy rate or five percent (5%) of Gross Revenues.

“Guaranty” has the meaning set forth in Section 2.1(g) of this Agreement.

“Guarantor” shall mean Inland Real Estate Income Trust, Inc., a Maryland
corporation.

A-7

 

 

“Hazardous Material” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future Environmental Law
because of its hazardous, toxic, or dangerous properties, including (i) any
substance that is a “hazardous substance” under CERCLA, and (ii) asbestos,
petroleum, petroleum products and polychlorinated byphenyls.

“Hedging Obligations” shall have the same meaning ascribed to such term as
contained in the Mortgage and incorporated herein by this reference.

“Indebtedness” means, as applied to any Person, all of the obligations,
liabilities and indebtedness of such Person, whether now existing or hereafter
arising, secured or unsecured, contingent or otherwise, “recourse” or
“non-recourse,” whether owing by one such Person alone or with one or more other
Persons in a joint, several, or joint and several capacity, including, without
limitation, the following: (a) all debt and similar monetary obligations; (b)
all liabilities secured by a Lien, whether or not any liability secured thereby
shall have been assumed by another Person; (c) all obligations arising under
capital leases; (d) all guarantees, endorsements and other contingent
obligations for borrowed money, whether direct or indirect, in respect of
Indebtedness of others; (e) any agreement or obligation to reimburse, indemnify,
defend or hold harmless any Person under any circumstance; (f) the acquisition
cost of any asset to the extent payable before or after the time of acquisition
or possession by the party liable where the advance or deferred payment is
arranged primarily as a method of raising capital or financing the acquisition
of that asset; (g) all obligations to reimburse any issuer in respect of any
letter of credit; (h) all operating expenses and trade payables; and (i) all
obligations arising by overdraft, contract, or by quasi-contract, tort, statute,
other operation of law, or otherwise.

“Initial Maturity Date” means the first to occur of: (i) July 31, 2019 or (ii)
the date on which the Debt becomes due and payable pursuant to the provisions of
the Loan Documents (whether by acceleration or otherwise). If such Initial
Maturity Date is not a Business Day, such Initial Maturity Date shall be the
next succeeding Business Day.

“Interest Rate Agreement” has the meaning set forth in Section 1.13 of this
Agreement.

“Interest Rate Protection Product” means any agreement, device or arrangement
designed to protect Borrower from fluctuations of interest rates, exchange rates
or forward rates for the Loan, including, but not limited to, dollar denominated
or cross currency exchange agreements, foreign currency exchange agreements,
interest rate caps, collars or floors, forward rate currency or interest rate
options, puts, warrants, swaps, swaptions, U.S. Treasury locks and U.S. Treasury
options.

A-8

 

 

“Leases” means any lease, license, occupancy agreement or other agreement
(whether written or oral), existing as of the Closing Date or hereafter entered
into by or on behalf of Borrower, pursuant to which any person or entity is
granted a possessory interest in or right to use or occupy all or any portion of
any space in any Property, and every modification, amendment or other agreement
relating to such lease or other agreement entered into in connection with such
lease.

“Lender” has the meaning set forth in the introductory paragraph of this
Agreement.

“Lender’s Closing Expenses” means all out-of-pocket fees, costs and expenses and
disbursements of Lender including all reasonable attorneys’ fees incurred by
Lender, in connection with (i) the negotiation, preparation, execution and
delivery of the Loan Documents, (ii) the creation, perfection or protection of
Lender’s Liens in the Collateral (including fees and expenses for title and lien
searches and filing and recording fees, intangible taxes, personal property
taxes, due diligence expenses, travel expenses, costs of appraisals,
environmental reports, surveys and engineering reports) and (iii) due diligence
and review, including title, survey, and all other matters related to making the
Loan.

“Lender’s Title Insurance Policy” means, with respect to the Property, ALTA
extended coverage loan title insurance policies: (a) issued by the Title
Company, which policies shall name Lender as the insured party, (b) insuring
Lender’s Mortgage on the Property, (c) showing no encumbrances against the
Property other than Permitted Exceptions, (d) in an amount equal to the Loan and
(e) otherwise in form and content satisfactory to Lender, in Lender’s sole and
absolute discretion. The Lender’s Title Insurance Policy shall include the
following endorsements or affirmative coverages in form and substance
satisfactory to Lender: Restrictions, Encroachments and Minerals (ALTA
9-06-Lender’s Comprehensive); Zoning 3.1 (with Parking); Contiguity; Deletion of
Arbitration; Location of Improvements; Access; Same As Survey; Variable Interest
Rate; and such other endorsements as Lender shall determine to be prudent and
commercially reasonable to provide insurance against specific risks identified
by Lender in connection with the Property.

“LIBOR” means, for each Reset Date, the interest rate per annum determined by
the Lender by dividing (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the Lender
which has been approved by ICE Benchmark Administration Limited as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to such Reset Date, as the one (1) month London interbank offered
rate for U.S. Dollars commencing on such Reset Date (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Lender at such time (which determination shall be conclusive absent manifest
error), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.

A-9

 

 

“LIBOR Reserve Percentage” means the maximum effective percentage in effect on
such day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement or similar
instrument under the applicable Uniform Commercial Code or comparable law of any
other jurisdiction, domestic or foreign, and mechanics’, materialmen’s and other
similar liens and encumbrances).

“Loan” has the meaning set forth in Paragraph B of the Recitals of this
Agreement.

“Loan Closing Conditions” has the meaning set forth in Section 4.1 of this
Agreement.

“Loan Disbursement Statement” has the meaning set forth in Section 2.1(n) of
this Agreement.

“Loan Documents” means the documents set forth in Section 2.1 of this Agreement
and any and all other documents, instruments and agreements now existing or
hereafter entered into, evidencing, securing or otherwise relating to the Loan,
together with any Amendments to such Loan Documents.

“Loan Expenses” has the meaning set forth in Section 8.16 of this Agreement.

“Loan Party” means each of the Borrower and the Guarantor.

“Material Adverse Change” means, individually or in the aggregate, the
occurrence of any event or the failure of any event to occur which has resulted
in a material adverse change (in comparison to any state of affairs existing
before or after the Closing Date) to: (i) the business operations, assets or
condition (financial or otherwise) of Borrower or Guarantor, (ii) the ability of
Borrower or Guarantor to perform, or of Lender to enforce, any material
provision of the Loan Documents or (iii) the value or use of the Property or the
operation thereof.

“Maturity Date” means the first to occur of (i) the Initial Maturity Date, as
the same may be extended in accordance with the provisions of Section 1.14 of
this Loan Agreement or (ii) the date on which the Debt becomes due and payable
pursuant to the provisions of the Loan Documents (whether by acceleration or
otherwise).

“Mortgage” has the meaning set forth in Section 2.1 of this Agreement.

A-10

 

 

“Net Operating Income” means for any period, the amount by which Gross Revenues
attributable to the Property for such period exceeds Operating Expenses
attributable to the Property for such period. For purposes of calculating the
Debt Service Coverage Ratio pursuant to Sections 1.14(a)(v) and 1.14(b)(iv) of
this Agreement, the calculation of Net Operating Income will include the prior
four (4) calendar quarters but if the Property has been owned by Borrower for
less than four (4) quarters, then on an annualized basis based on the most
recent quarter for which Borrower has owned the Property.

“New Building” means each individually and both collectively a New Construction
Building and a Rebuild Construction Building, as applicable.

“New Building Agreements” means the Construction Management Agreement, the
Post-Closing and Indemnity Agreement and the Earnout Purchase Price Escrow
Agreement.

“New Building Completion” has the meaning set forth in Section 5.15 of this
Agreement.

“New Construction Building” shall have the meaning set forth in Section 3.1(ii)
of this Agreement.

“New Construction Building Update Appraisal” shall have the meaning as set forth
in Section 1.16 of this Agreement.

“New Construction Building Update Appraisal Requirement” shall have the meaning
as set forth in Section 1.16 of this Agreement.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
applicable Eligibility Date fails for any reason to qualify as an Eligible
Contract Participant.

“Note” has the meaning set forth in Section 2.1 of this Agreement.

“Obligations” has the meaning set forth in Section 2.2 of this Agreement.

“Operating Expenses” means for any period, the greatest of (i) the pro forma
costs and expenses of owning, operating, managing and maintaining the Property
contained in the most recent appraisal of the Property completed in connection
with the Loan and approved by Lender, or (ii) the actual costs and expenses of
owning, operating, managing and maintaining the Property during the prior twelve
(12) month period incurred by Borrower, determined on a cash basis (except for
real and personal property taxes and insurance premiums, which shall be
determined on an accrual basis) as verified in a sworn statement of Borrower
delivered to Lender together with all necessary supporting documentation
reasonably requested by Lender, or (iii) the actual costs and expenses of
owning, operating, managing and maintaining the Property during the prior
calendar quarter (after proration of real estate taxes and insurance) incurred
by Borrower and annualized as verified in a sworn statement of Borrower,
delivered to Lender together with all necessary supporting documentation
reasonably requested by Lender. Operating Expenses shall include, without
limitation, required repairs and maintenance, payroll expenses, management fees
of the greater of the actual management fees or three and one-half

A-11

 

 

percent (3.50%) of Gross Revenues, real estate taxes, insurance premiums,
utility costs and a reserve in the amount of twenty cents (20¢) per square foot
for tenant improvements, leasing commissions and capital expenditures to the
Property; provided, however, that in no event shall Operating Expenses include
(i) interest on principal due on the Loan; (ii) any fees paid to Lender in
connection with the Loan evidenced hereunder; (iii) capital expenditures and
tenant improvement and leasing commission costs; or (iv) depreciation and
amortization and other non-cash items.

“Other Charges” has the meaning set forth in Section 5.6(a) of this Agreement.

“Ownership Interest” means: (i) any interest in any Property or (ii) any
interest in any Person which has a direct or indirect interest in any Property
in each case whether such interest is direct or indirect, contingent or fixed,
on any level or tier, of any nature whatsoever, whether in the form of a
partnership interest, stock interest, membership interest, equitable interest,
beneficial interest, profit interest, loss interest, voting rights, control
rights or otherwise.

“Permitted Exceptions” means the exceptions to title acceptable to Lender.

“Permitted Transfer” has the meaning contained in Paragraph 14 of the Mortgage
which is incorporated herein by this reference.

“Person” means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint-stock company, bank, trust, land trust,
estate, unincorporated organization, any federal, state, county or municipal
government (or any agency or political subdivision thereof), or any other form
of entity.

“Personal Property” all fixtures, furnishings, supplies, equipment and all other
types of personal property, tangible or intangible, including contract rights,
necessary for the use of the Property. Personal Property shall exclude property
belonging to any tenant.

“Post Closing and Indemnity Agreement” means that certain Post Closing and
Indemnity Agreement dated as of July 11, 2014 executed by and between Borrower
and Seller which provides for certain post closing agreements between the
parties including, without limitation, the Borrower’s obligation to fund the
Seller Earnout and the Seller’s indemnification obligations as to Borrower,
Lender and the Indemnified Parties (as such term is defined in such Agreement).

“Pre-Closing Debt Service Coverage Ratio Requirement” has the meaning set forth
in Section 4.1(k) of this Agreement.

“Prime Rate” means the rate publicly announced by Lender from time to time by
Lender as its prime rate. The Prime Rate is determined from time to time by
Lender as a means of pricing some loans to its borrowers. It is not tied to any
external rate of interest or index, and does not necessarily reflect the lowest
rate of interest actually charged by Lender to any particular class or category
of customers.

A-12

 

 

“Prohibited Transfers” shall mean any sale, conveyance, assignment, alienation,
lien, mortgage, pledge or transfer of all or any portion of the Property or of
any of the interests as described in Paragraph 14 of the Mortgage which is
incorporated herein by this reference which: (i) does not constitute and satisfy
all of the requirements of a Permitted Transfer and (ii) if not a Permitted
Transfer, is made without Lender’s prior written consent.

“Property” has the meaning set forth in the Recitals to this Agreement.

“Protective Advances” has the meaning set forth in Section 8.17 of this
Agreement.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Lender).

“Purchase Agreement” means collectively, the Purchase and Sale Agreement dated
April 4, 2014 executed by and between the Seller and Inland Real Estate
Acquisitions, Inc. or its designee as Purchaser relating to the sale and
purchase of the Property, as amended by First Amendment to Purchase and Sale
Agreement dated June 9, 2014.

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

“Rebuild Construction Building” shall have the meaning as set forth in Section
3.1(ii) of this Agreement.

“Rebuild Construction Building Update Appraisal” shall have the meaning as set
forth in Section 1.16 of this Agreement.

“Rebuild Construction Building Update Appraisal Requirement” shall have the
meaning as set forth in Section 1.16 of this Agreement.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Rent Roll” has the meaning set forth in Exhibit C.

A-13

 

 

“Reset Date” means (i) the Closing Date, and (ii) subject to the proviso below,
September 1, 2014 and on the first (1st) day of every month thereafter, provided
that: (a) if any such day is not a Business Day, then the first succeeding day
that is a Business Day shall instead apply, unless that day falls in the next
succeeding calendar month, in which case the next preceding day that is a
Business Day shall instead apply, and (b) if such day is a day of a calendar
month for which there is no numerically corresponding day in certain other
months (each, a “Non-Conforming Month”), then any Reset Date that falls within a
Non-Conforming Month shall be the last day of such Non-Conforming Month.

“SEC” means the Securities and Exchange Commission.

“Second Extended Maturity Date” means the first to occur of: (i) July 31, 2021
or (ii) the date on which the Debt becomes due and payable pursuant to the
provisions of the Loan Documents (whether by acceleration or otherwise). If such
Second Extended Maturity Date is not a Business Day, such Second Extended
Maturity Date shall be the next succeeding Business Day.

“Second Extension Conditions” has the meaning set forth in Section 1.14(b) of
this Loan Agreement.

“Second Extension Notice” has the meaning set forth in Section 1.14(b)(i) of
this Loan Agreement.

“Second Extension Option” has the meaning set forth in Section 1.14(b) of this
Loan Agreement.

“Second Extension Option Fee” has the meaning set forth in Section 1.12 of this
Loan Agreement.

“Seller” means South Main Center, Inc., a Wisconsin corporation.

“Seller Earnout” has the meaning set forth in Section 1.16 of this Agreement.

“Small Space Leases” means Leases for not more than 10,000 square feet at the
Property.

“Survey” means the current title survey of the Property, certified to the Title
Company and Lender and their successors and/or assigns, that (i) are in form and
content satisfactory to Lender; (ii) are prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established and adopted by ALTA, NSPS and ACSM in 2011; (iii) and include the
following additional Table A items: 1, 2, 3, 4, 6(b), 7(a), 8, 9, 10 (only where
party-walls are a factor), 11(b), 12, 13, 14, 16, 17, 18, 19, 20 and 21; (iv)
reflect the same legal descriptions contained in the Owner’s Title Insurance
Policy; and (v) contain certifications in form and substance reasonably
acceptable to Lender, including a certification that no portion of the Property
lies within a flood plain.

A-14

 

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap.

“Taxes” has the meaning set forth in Section 5.6 of this Agreement.

“Title Company” means Chicago Title Insurance Company.

“UCC Searches” means UCC searches of each Loan Party, in such jurisdictions as
Lender shall specify, covering personal property, fixtures, federal and state
tax liens, pending suits, bankruptcy and judgments.

“Unbuilt Vacant Space” has the meaning set forth in Section 1.16 of this
Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code in effect in any
applicable jurisdiction.

“Vacant Space” has the meaning set forth in Section 1.16 of this Agreement.

A-15

 

 

EXHIBIT B

LEGAL DESCRIPTION

The following land located in the County of Washington, State of Wisconsin and
described as follows:

Lot 2 of Certified Survey Map No. 6369, recorded July 22, 2010, in Volume 48 of
Certified Survey Maps on Pages 100 to 104, as Document No. 1254225, being Parcel
1 of Certified Survey Map No. 2518 as recorded in the Washington County Registry
in Volume 13 of Certified Survey Maps on Page 262 as Document No. 450881, part
of Lot 1 of Certified Survey Map No. 3947, recorded in the Washington County
Registry in Volume 25 of Certified Survey Maps on Pages 143-145, as Document No.
612547 (and as corrected by Affidavit of Correction recorded on March 15, 1993,
in Volume 1282 of Records, on Page 442, as Document No. 626807) both being a
part of Parcel 1 of Certified Survey Map No. 184 as recorded in the Washington
County Registry in Volume 1 of Certified Survey Maps on Page 292, as Document
No. 303198; and part of the Southwest 1/4 of the Southwest 1/4, all in Section
24, Town 11 North, Range 19 East, City of West Bend, County of Washington, State
of Wisconsin.

Tax Key No: 291 1119-243-0038

Property Addresses: 1605, 1629, 1721, 1733, 1739 and 1801 S. Main Street

West Bend, Wisconsin, 53090

Which are all commonly known as The Pick ’n Save Center.

 

 

 

 

 

 

 

EXHIBIT C
(List of Required Items)

(a)             Appraisal. FIRREA compliant valuation appraisal satisfactory to
Lender prepared by an appraiser(s) who is a member of the American Institute of
Real Estate Appraisers and who is approved by Lender.

(b)            Lender’s Title Insurance Policy. The Lender’s Title Insurance
Policy (or marked binder thereof in form and substance satisfactory to Lender),
together with evidence that the premium in respect of the issuance of such
Lender’s Title Insurance Policy has been paid in full or will be paid on the
Closing Date.

(c)             Recorded Documents. Legible copies of all Permitted Exceptions.

(d)            Title Clearance. GAP Affidavit, ALTA Statement, utility letters
and such other certificates and title indemnities in favor of Title Company as
shall be required to issue the Lender’s Title Insurance Policies.

(e)             The Survey. The Survey.

(f)             UCC Searches. UCC Searches dated not later than thirty (30) days
prior to the Closing Date.

(g)            Disbursement Statement. Detailed disbursement statement prepared
by Lender and signed by Borrower, describing the disbursement of the Loan.

(h)            Closing Instruction Letter. Disbursement instructions or escrow
letter, signed by the authorized representative of Borrower, Lender and Title
Company, irrevocably instructing Lender to fund the proceeds of the Loan being
advanced on the Closing Date in accordance with said instructions.

(i)              Zoning. Evidence of compliance with zoning of each Property on
the Closing Date including (i) a copy of the applicable zoning ordinance, zoning
map, and any special use, variance, PUD, site plan, or other ordinances specific
to each Property, and (ii) copy of any applicable subdivision plat.

(j)              Insurance Policies. The insurance policies or certified copies
thereof satisfying the requirements of this Agreement or the Loan Documents, and
evidence that the premiums in respect of such insurance policies are fully paid,
together with endorsements thereto showing Lender as an additional insured and
loss payee as set forth in this Agreement.

(k)            Financial Statements. Financial Statements for Borrower and the
Guarantor.

(l)              Borrower’s and Guarantor’s Counsel Opinions. Borrower’s and
Guarantor’s Counsel Opinions.

C-1

 

 

 

(m)          Tenant Estoppel Certificate. Tenant Estoppel Certificates, in a
form acceptable to Lender for those tenants at the Property as provided in
Section 8.2(b) herein.

(n)            Subordination, Non-Disturbance and Attornment Agreement.
Subordination, Non-Disturbance and Attornment Agreements, in a form acceptable
to Lender, from the tenants listed in Section 8.2(c) herein.

(o)            Leases. Copies of the executed Leases for all tenants of the
Property.

(p)            Rent Roll. A Rent Roll as of the Closing Date, in a form
acceptable to Lender for all of the Leases at the Property.

(q)            Organizational Documents. (A) for each corporate Loan Party: (1)
good standing certification from the state of incorporation and the state where
the Property is located (if different); (2) certified copy of articles of
incorporation and bylaws; (3) certified copy of resolutions authorizing the
transaction; and (4) certificate of incumbency; and (B) for Borrower that is a
limited liability company or limited partnership; (1) good standing certificate
(or equivalent) from the state of formation and the state where the applicable
Property is located (if different), (2) certified copy of operating agreement or
partnership agreement; (3) articles of organization (or equivalent) certified by
the Secretary of State of the State of formation; (4) certificate of limited
partnership for Borrower that is a limited partnership; and (5) certified copy
of resolutions authorizing the transaction.

(r)             Purchase Agreement. A copy of the executed Purchase Agreement.

(s)             New Building Agreements. Copies of the executed New Building
Agreements.

(t)              Plans and Specifications for New Construction Building. Copies
of the Plans and Specifications for the New Construction Building as approved by
Purchaser under the Construction Management Agreement.

C-2

 

 

SCHEDULE 1.16

Borrower’s Pro Forma Rent Figures
For The Vacant Space Subject To The Seller Earnout

 

Constructed Vacant Space:

 

 

$14.00/sf NNN

 

Unbuilt Vacant Space:

 

$22.50/sf NNN

